 


AGREEMENT OF SALE
 
 
BY AND BETWEEN
 
 
COLUMBIA PROPERTIES VICKSBURG, LLC
 
 
“SELLER”
 


 
AND
 


NEVADA GOLD VICKSBURG, LLC
 
“BUYER”
 



--------------------------------------------------------------------------------



AGREEMENT OF SALE
 
This Agreement of Sale is made and entered into as of November 13, 2007, by and
between Seller and Buyer.
 
ARTICLE I.
DEFINITIONS
 
1.01. For the purposes of this Agreement, the parties agree that the following
terms shall have the following meanings:
 
(a) Act: As defined in Section 6.01.
 
(b) Affiliate: With respect to any Person, (a) any officer, director, manager,
or holder of more than ten percent (10%) of the outstanding shares or equity
interest of such Person, (b) such Person’s spouse and the parents, grandparents,
brothers and sisters, children, and grandchildren of such Person or of such
Person’s spouse, or (c) any other Person which directly or indirectly controls,
is controlled by, or is under common control with such Person. A Person shall be
deemed to control another Person if the controlling Person, directly or
indirectly, possesses the power to direct or cause the direction of the
management and policies of the controlled Person, whether through ownership of
voting securities, by contract, or otherwise.
 
(c) Adjustment: As defined in Section 14.02.
 
(d) Agreement: This Agreement by and between Buyer and Seller providing for,
among other things, the sale of the Property.
 
(f) Building Codes: As defined in Section 8.05.
 
(h)  Business Day: Any day which is not a Saturday, Sunday or a legal holiday in
the state of Nevada.
 
(i) Buyer: Nevada Gold Vicksburg, LLC, a Nevada corporation
 
(j) Buyer’s Principals: The persons shown on Exhibit “N”, who shall not change
between the date of this Agreement and the date of Closing.
 
(k) Buyer’s Recoverable Losses: As defined in Section 9.03.
 
(l) Casualty Credit: As defined in Section 14.02.
 
(m) Claim(s): As defined in Section 9.08.
 
(n) Claim Notice: As defined in Section 9.08.
 
(o) Change of Control of Buyer: A change of more than 51% of the ownership of
Buyer from Buyer’s Principals to others or a change of voting control of Buyer
from Buyer’s Principals to others.
 
1

--------------------------------------------------------------------------------


(p) Closing Date: The date on which the transactions described in this Agreement
are consummated, which shall be on or before the third Business Day after the
Buyer obtains a gaming license for the Hotel/Casino from the Gaming Authority
and upon which the staff of the Gaming Authority is available to supervise the
Closing.
 
(q) Closing Statement: As defined in Section 5.01.
 
(r) Corps of Engineers Permit(s): The permit(s) issued by the U.S. Army Corps of
Engineers for the docking facilities at the Hotel/Casino attached hereto as
Exhibit “M.”
 
(s) Deposit: As defined in Section 3.02.
 
(t) Environmental Laws: Means any and all applicable Laws which (1) regulate or
relate to the protection or clean up of the environment; the use, treatment,
storage, transportation, handling, disposal or release of Hazardous Substances,
the preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources; or the health and safety of Persons
or property, including without limitation protection of the health and safety of
employees; or (2) impose liability or responsibility with respect to any of the
foregoing, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C Section 9601 et seq.), or any
other law of similar effect.
 
(u) Escrow Agent: Chicago Title Insurance Company acting pursuant to the Escrow
Agreement attached as Exhibit “O” and of even date and execution herewith among
it, Buyer and Seller.
 

 
(v)
FCC License(s): The license(s) to operate a base station and two-way security
radios at the Hotel/Casino, attached hereto as Exhibit “L.”

 

 
(w)
FICA: As defined in Section 6.02.

 

 
(x)
Fixtures: All fixtures owned by Seller and placed on, attached to, or located at
and used in connection with the operation of the Hotel/Casino.

 

 
(y)
FUTA: As defined in Section 6.02.

 

 
(z)
GAAP: As defined in Section 7.02.

 

 
(aa)
Gaming Authority: The Mississippi Gaming Commission and any successor government
authority that may be charged with its responsibilities.

 

 
(bb)
General Liability Period: As defined in Section 9.01.

 

 
(cc)
Hotel/Casino: The hotel, Vessel and accessory buildings and facilities commonly
known as the Horizon Casino and Hotel, having as its street address 1310
Mulberry Street, Vicksburg, MS 39180.

 
2

--------------------------------------------------------------------------------


 

 
(dd)
House Funds: Cash on hand for Hotel/Casino manager’s petty cash fund and
cashiers’ banks.

 

 
(ee)
Inventoried Property: As defined in Section 11.01.

 

 
(ff)
Knowledge: As defined in Section 7.20.

 

 
(gg)
Land: Those certain parcels of land located in the City of Vicksburg, County of
Warren, State of Mississippi, as more particularly described in Exhibit “A” to
this Agreement, and all right, title and interest in and to all rights,
privileges and easements appurtenant thereto.

 

 
(hh)
Leases: Leases, occupancy and concession agreements which are currently held by
Seller and utilized in the operations of the Hotel/Casino and listed as Exhibit
“I.”

 

 
(ii)
License: As defined in Section 4.02(a).

 

 
(jj)
License Coordinator: As defined in Section 4.02(b).

 

 
(kk)
License Period: As defined in Section 4.02(a).

 

 
(ll)
Licensed Consumables: As defined in Section 1.01(uu)(vi).

 

 
(mm)
Licensed Marks: Certain System Marks listed on Exhibit “P-1” which will be
subject to the License set forth in Section 4.02.

 

 
(nn)
Master Agreement: The Amended and Restated Master Purchase and Sale Agreement
between the City of Vicksburg, Mississippi and Seller dated October 24, 2003.

 

 
(oo)
Master Agreement Release: A release of Seller and its affiliates from liability
under the Master Agreement in the form attached as Exhibit “LL”.

 

 
(pp)
Operating Agreements: All service contracts, equipment leases, software license
agreements, sign leases, Leases and other contracts, arrangements,
understandings and agreements affecting the Hotel/Casino.

 

 
(qq)
Master Agreement Estoppel: The estoppel and consent by the City of Vicksburg,
Mississippi of the matters provided in 11.02 (f) herein.

 

 
(rr)
Operations Settlement: A final accounting as of the Transfer Time prepared by
Seller’s accountants in the period between eight o’clock p.m. on the Closing
Date and twelve o’clock noon on the day immediately following the Closing Date,
the results of which shall be incorporated into a written operations settlement
statement which shall be executed by Buyer and Seller and the amount due to
Seller thereunder shall be paid for by Buyer on or before noon on the day after
the Closing Date. Each party shall bear their own costs of participation in
preparation of the Operations Settlement.

 
3

--------------------------------------------------------------------------------


 

 
(ss)
 Other Revenues: All revenues earned from the operation of the Hotel/Casino
other than Room Revenues, including, without limitation, gaming revenues,
revenues from the sale of food, the sale of alcoholic and nonalcoholic
beverages, rental of meeting and banquet rooms, rentals of portions of the
Hotel/Casino for operation by third parties, telephone sales, pay television
sales, valet and parking services, and other similar revenues, together with any
sales tax or other taxes thereon, but excluding the revenues of all portions of
the Hotel/Casino which are leased to others.

 

 
(tt)
Passenger/Delivery Vehicles: Those certain passenger or delivery vehicles
identified in Exhibit “E.”

 

(uu)
Past Practice: Means the manner in which the business of the Hotel/Casino was
conducted prior to the date of this Agreement.

 

 
(vv)
Permits: All state, municipal or other licenses or permits currently utilized
and necessary for the operation of the Hotel/Casino as identified on Exhibit G.

 

 
(ww)
Personal Property: All office, hotel, casino, showroom, restaurant, bar,
convention, meeting and other furniture, fixtures, furnishings, appliances,
equipment, slot machines, gaming tables and gaming paraphernalia (including
parts or inventories thereof), Passenger/Delivery Vehicles, point of sale
equipment, two-way security radios and base station, maintenance equipment,
tools, signs and signage, office supplies, cleaning supplies in unopened cases
or bulk containers or packages; linens (sheets, towels, blankets, napkins),
uniforms, silverware, glassware, chinaware, pots, pans and utensils, food,
beverage, and alcoholic beverage inventories, customer records, vendor records,
records relating to regulatory compliance of the Hotel/Casino, and all other
personal property currently utilized in the operation of the Hotel/Casino owned
by Seller, and all books, records, files, correspondence and agreements relating
to the foregoing, but excluding:

 

   
(i)
any personal property covered by equipment leases, licenses or other agreement
which Seller is unable to assign or transfer to Buyer after utilizing its best
efforts to do so and which are identified on Exhibit “V”.

 

(ii)
any and all signs, menus, stationery, gift shop inventory or other items
indicating that the Property is owned and/or operated by or on behalf of Seller
or identifying the Property as Horizon Casino and Hotel; or bearing the System
Mark, “Horizon” or any other System Mark of Seller’s affiliates except for forms
and consumable items specifically designated in Exhibit “P-2” with an asterisk
(*) (“Licensed Consumables”) which shall be included in the sale of the Property
on the condition that they may be used only during the License Period and will
be destroyed promptly upon the expiration thereof;  

 
4

--------------------------------------------------------------------------------


 

   
(iii)
all records, files and operating manuals of the Hotel/Casino other than records
or operating manuals for mechanical equipment included as Personal Property in
(xx) above;




 
(iv)
all corporate records, files and memorabilia of Seller and any past or present
corporate Affiliates or predecessors of Seller;

 

   
(v)
any licenses or permits that are not transferable such as gaming licenses or
liquor licenses;

 

   
(vi)
any personal property of the Hotel/Casino’s employees, and all personal
property, trade fixtures, signs, inventory or equipment of any lessee or
concessionaire of the Hotel/Casino;

 

(vii)
any of Seller’s insurance policies and proceeds thereof; and

 

   
(viii)
all chips (including “reserve” chips not currently in circulation), tokens or
plaquemines, which shall be accounted for and destroyed in accordance with
Section 13.06.

 

 
(xx)
Property: A collective term that shall mean substantially all of the assets of
Seller utilized in the operation of the Vicksburg Horizon Casino and Hotel
located in Vicksburg, Mississippi including Land, Hotel/Casino, Fixtures,
Vessel, Corps of Engineers Permits and any other transferable licenses or
permits, Inventoried Property, Leases, Licensed Marks, Operating Agreements
assigned to and assumed by Buyer in accordance with this Agreement,
Passenger/Delivery Vehicles and Personal Property, including without limitation
all real property on which the Hotel/Casino operates its business, parking lot
operations, office or administrative operations are conducted and all assets of
Seller which are otherwise material and reasonably necessary for the conduct of
the business of the Seller and substantially the same as presently utilized in a
manner consistent with Past Practice.

 

 
(yy)
Purchase Price: The amount specified in Article III as the purchase price for
the Property.

 

 
(zz)
Replacement Guaranty: Seller’s guaranty of the Master Agreement in the form
attached as Exhibit “EE” to this Agreement.

 

 
(aaa)
Room Revenues: All revenues from the rental of guest rooms at the Hotel/Casino,
(but excluding any items included in the definition of Other Revenues), together
with any sales or other taxes thereon.

 
5

--------------------------------------------------------------------------------


 

(bbb)
Seller:  shall mean:

 
Columbia Properties Vicksburg, LLC
740 Centre View Boulevard
Crestview Hills, KY 41017
 

 
(ccc)
Seller’s Purchase Agreement Breach: As defined in Section 9.03.

 

 
(ddd)
Surveys: Those certain surveys of the Land and Hotel/Casino which are annexed as
Exhibit “A-1” to this Agreement.

 

 
(eee)
System Mark(s): As defined in Section 4.01.

 

 
(fff)
Territory: As defined in Section 4.02(a).

 

 
(ggg)
Threshold: As defined in Section 14.02.

 

 
(hhh)
Title Insurance Commitment:  As defined in Section 12.01(a)

 

 
(iii)
Title Insurer: Chicago Title Insurance Company.

 

 
(jjj)
Title Policy: That certain policy of title insurance to be issued for the
benefit of Buyer pursuant to the terms of the Title Insurance Commitment.

 

 
(kkk)
Transfer Time: The end of the regulatory gaming day of Seller on the Closing
Date, which shall be 0:00am.

 

 
(lll)
Tray Ledger: Any accounts receivable for charges up to the Transfer Time of
registered guests who have not checked out and who are occupying rooms at the
Hotel/Casino on the evening of the Closing Date.

 

(mmm)
Vessel: The vessel known as The Star of Vicksburg, formerly known as the Merimac
3.


 
ARTICLE II.
ASSETS PURCHASED AND SOLD
 
2.01. Purchase and Sale; Limited Assumption of Liability
 
(a) Subject to the terms and conditions of this Agreement Buyer agrees to
purchase, and Seller agrees to sell, convey, transfer and assign all of the
rights, title and interest to the Property to Buyer, at the Closing, free and
clear of all liens, claims, liabilities, encumbrances and rights or interests of
others of any kind (collectively, “Liens”), except as otherwise expressly
provided in this Agreement.
 
(b) Buyer shall not assume, and shall have no liability under or by reason of
this Agreement for, any obligations, duties or liabilities of whatever kind or
nature of Seller, other than those liabilities and obligations expressly assumed
under this Agreement and the Closing Documents.
 
6

--------------------------------------------------------------------------------


2.02. Removal of Other Property
 
All items of Personal Property located at the Hotel/Casino, which are not
included in the sale and are identified in Exhibit “V” hereto, may be removed on
the Closing Date and within thirty (30) days after the Closing Date by Seller.
Seller shall be responsible for the cost of any repairs necessitated by such
removal, but without any obligation on the part of Seller to replace any item so
removed. Upon written request to Buyer, Seller may be granted a right of entry
into the Hotel/Casino and onto and across the Land and Vessel at reasonable
times after the Closing Date and within such thirty (30) day period to effect
such removal.
 
2.03. Operating Agreements
 
Seller shall assign and transfer to Buyer at Closing, and Buyer shall assume all
of Seller’s rights and obligations arising from and after the Closing Date under
the Operating Agreements which are identified in Exhibit “B”, and any renewals
or extensions thereof identified to and approved by Buyer prior to Closing, but
only to the extent that such assignments are legally and contractually
permitted. Prior to the date hereof, Seller has furnished Buyer with copies of
all Operating Agreements which are being assigned at Closing, including all
written agreements. Buyer shall execute any financial statements, applications,
assumption agreements and/or other documents which may be required to: (a)
effect the assignment and assumption of any Operating Agreements; and (b) secure
Seller’s release from any continuing or contingent liability thereunder. Buyer
shall pay all fees and expenses in regard to such assignments or transfers,
including any transfer charges necessary to obtain the consent of any party or
cancellation charges paid to any party whose consent, if required due to Buyer’s
failure to meet such supplier’s commercially reasonable credit qualifications
for assumption of and release of Seller from liability under any Operating
Agreement, cannot be obtained. Whenever Seller’s release from continuing
liability with respect to any Operating Agreement is not forthcoming from the
contracting or issuing party, Buyer agrees to indemnify Seller from any
liability regarding such Operating Agreement for the period following the
Closing.
 
Buyer understands and agrees that it is solely Buyer’s responsibility to enter
into any and all agreements necessary to conduct business at the Hotel/Casino
from and after the Closing Date except for those Operating Agreements set forth
on Schedule B which are being assumed at Closing. Buyer shall also be
responsible to obtain new licenses and permits for the Hotel/Casino. No licenses
or permits will be transferred by Seller in connection with the sale of the
Hotel/Casino, other than the FCC License(s) and Corps of Engineers Permit(s).
 
Buyer’s failure to obtain any Operating Agreements, licenses or permits which
are necessary or convenient to the operation of the Hotel/Casino shall not
affect or delay the obligation of Buyer hereunder to purchase the Property
except as provided in Section 10.02(c) with respect to the license to be issued
by the Gaming Authority. Seller agrees to provide Buyer with reasonable
assistance in order to allow Buyer to fully complete and file the applications
and other documents related to the foregoing.


7

--------------------------------------------------------------------------------


 
ARTICLE III.
PURCHASE PRICE
 
3.01. Purchase Price; Payment
 

 
(a)
The purchase price for the Property (“Purchase Price”) shall be Thirty-Five
Million Dollars ($35,000,000) (subject to adjustment as described below).

 

 
(b)
For the purpose of this Section, “Net Delivered Equity” means Delivered Assets
LESS Delivered Liabilities. “Delivered Assets” means the net book value of the
Seller’s current assets as set forth on Seller’s books and records at Closing,
which Delivered Assets shall not include cash and cash equivalents of Seller and
House Funds. “Delivered Liabilities” includes Seller’s accounts payable incurred
in the ordinary course of business and other current liabilities as contained in
Seller’s books and records at Closing that are related to obligations assumed by
Buyer under this Agreement. The Net Delivered Equity shall be determined in
accordance with GAAP and using the same accounts, accounting methods,
assumptions and methodologies as have been historically and consistently used in
preparing the internal financial statements of Seller (the “Accounting
Principles”). For purposes of this Section 3.01, “Target” shall mean $0.00.

 

 
(c)
Seller will, not more than thirty (30) business days before Closing, prepare a
written statement setting forth in reasonable detail its determination of the
Net Delivered Equity as of the then most recent calendar month end (the
“Preliminary Statement”), which such statement shall be delivered to Buyer not
less than two (2) business days prior to the Closing for Buyer’s review. The
Statement will be prepared in accordance with the Accounting Principles. At
Closing, Seller, in consultation with Buyer, will prepare and deliver to Buyer a
written statement setting forth in reasonable detail Seller’s determination of
the Net Delivered Equity as of the Closing Date (the “Final Statement”),
determined in accordance with the Accounting Principles. The Final Statement
shall be equitably and ratably adjusted as of the Closing Date to reflect the
prorations and adjustments contained in the Closing Statement pursuant to
Section 5.01(a) of this Agreement. The Purchase Price will be modified as
follows:

 

 
(i)
if Net Delivered Equity shown on the Final Statement exceeds the Target, then
the Purchase Price will be increased by the amount of such excess; and

 

 
(ii)
if Net Delivered Equity shown on the Final Statement is less than the Target,
then the Purchase Price will be decreased by the amount of such shortfall.

 
8

--------------------------------------------------------------------------------


(d) The Final Statement will be final, conclusive and binding on the parties
unless Buyer provides a written notice (a “Dispute Notice”) to Seller no later
than ninety (90) days after the Closing setting forth in reasonable detail
Buyer’s disagreement with any part of the Final Statement and the monetary
amount of such disagreement. Any item or amount to which no dispute is raised in
the Dispute Notice will be final, conclusive and binding on the parties. Buyer
and Seller will attempt to resolve the matters raised in a Dispute Notice in
good faith. Seven (7) business days after delivery of the Dispute Notice, either
Buyer or Seller may provide written notice to the other that it elects to submit
the disputed items to a “Big Four” accounting firm with which neither Seller nor
Buyer has an economic relationship (the “Referee”). The Referee will promptly,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, review only those items and amounts specifically set forth and
objected to in the Dispute Notice and resolve the dispute with respect to each
such specific item and amount in accordance with the Accounting Principles. The
fees and expenses of the Referee will be shared equally by Seller and Buyer, and
the decision of the Referee with respect to the items of the Statement submitted
to it will be final, conclusive and binding on the parties. Each of the parties
to this Agreement agrees to use its commercially reasonable efforts to cooperate
with the Referee and to cause the Referee to resolve any dispute no later than
thirty days after selection of the Referee. After the resolution of any dispute
as described above: (x) if Net Delivered Equity, as adjusted in accordance with
the determination of the Referee, exceeds the Net Delivered Equity, as set forth
in the Statement, then Buyer will pay to Seller the amount of such overage
within three (3) days after such resolution; and (y) if Net Delivered Equity, as
adjusted in accordance with the determination of the Referee, is less than Net
Delivered Equity, as set forth in the Statement, Seller, shall pay to Buyer the
amount of such shortfall within three (3) days after such resolution.
 

 
(e)
The Purchase Price shall be paid in the following manner:

 

 
(i)
Escrow Agent shall deliver the Deposit to Seller in accordance with the Escrow
Agreement.

 

 
(ii)
to the extent Buyer is unable to provide the entire Purchase Price in cash at
the Closing, the Buyer will execute and deliver to Seller a promissory note in
the form of Exhibit “C” attached hereto with the principal amount of up to $5
million, with interest at the rate of 1% per annum in excess of the applicable
interest rate in mezzanine financing provided to Buyer by CIBC (or such other
financing source utilized by Buyer if CIBC provides no such financing), and with
all principal and all accrued interest due and payable three (3) years after the
Closing (the “Note”); and

 

 
(iii)
at the Closing, Buyer will pay Seller the balance of the Purchase Price, less
the amount of the Deposit and the principal amount of the Note, by wire transfer
of immediately available funds.

 
The Purchase Price shall be allocated as provided on Exhibit “D” attached hereto
and incorporated herein. The parties shall use the foregoing allocation for all
matters in which it is relevant, including, without limitation, all filings with
federal, state and local authorities. The parties shall use the foregoing
allocation for all matters in which it is relevant, including, without
limitation, all filings with federal, state and local authorities.
 
9

--------------------------------------------------------------------------------


3.02. Deposit
 
Concurrently with the execution of this Agreement by Buyer and Seller on the
date hereof, Buyer has deposited the amount of TWO MILLION DOLLARS ($2,000,000)
(the “Deposit”) with Escrow Agent. The Deposit shall (subject to collection of
funds) be applied in accordance with the terms of this Agreement and the Escrow
Agreement. Interest earned on the Deposit shall follow the application of the
principal.
 
ARTICLE IV.
SERVICE MARKS
 
4.01. Rights of Seller
 
Buyer understands that the name “Horizon Casino” is the name applied to a system
of hotel/casinos operated by Seller and Seller’s Affiliates. Buyer recognizes
Seller’s exclusive right to the name “Horizon” and all service marks,
trademarks, copyrights, trade names, patents, fictitious firm names, color
arrangements, designs, logos and other registrations now or hereafter held or
applied for in connection therewith (collectively, the “System Mark” or “System
Marks”), and Seller’s right, title and interest in and to, any System Marks,
including but not limited to the trade name “Horizon” and the trademarks and
service marks listed in Exhibit “P-1” relating to and/or used in the ownership,
use and/or operation of the Hotel/Casino and all goodwill associated therewith,
directly or indirectly relating thereto and/or used in the ownership, use and/or
operation of the Hotel/Casino and disclaims any right or interest therein,
regardless of the legal protection afforded to such System Marks. Except as
provided in Section 4.02, with respect to the Licensed Marks, Buyer agrees not
to use the name “Horizon,” or any variation of such name or word, or any System
Mark of Seller or any subsidiary (direct or indirect) or related entity in
connection with the operation of the Hotel/Casino or any other business. This
Section shall survive Closing and be enforceable by Seller and any other party
owning such System Marks by any means available at law or equity, including
injunctive relief, which Buyer agrees is an appropriate remedy.
 
4.02. License of Licensed Marks
 

 
(a)
License. Seller grants to Buyer the non-exclusive, personal and non-transferable
right (the “License”) to use the Licensed Marks for a period of six (6) months
after Closing for the purposes specified in Exhibit “Q” (the “License Period”)
unless the License is earlier terminated pursuant to the terms of this Section.
Buyer shall only use the Licensed Marks in connection with its operation of the
Hotel/Casino and the Licensed Marks may be used, published or advertised for the
benefit of the Hotel/Casino only within the State of Mississippi and states
contiguous thereto (the “Territory”). In no event shall Buyer use the Licensed
Marks in its or its Affiliates corporate name. No license of any other System
Mark is granted. At all times during the License Period, Buyer shall maintain
signs (of size, content, location and number all to be approved in writing by
Seller, in its reasonable discretion) advising the public, and otherwise in all
forms of advertisement, advising the public, that there is no affiliation
between the Hotel/Casino and Buyer and Seller or any of Seller’s Affiliates.

 
10

--------------------------------------------------------------------------------


 

 
(b)
Use of the Licensed Marks. Buyer agrees that all uses including, without
limitation, display, advertising and/or promotional activities relating to
and/or incorporating the Licensed Marks by Buyer shall be of such style,
appearance and quality as to be suited to exploitation to the advantage and
enhancement of the Licensed Marks and the goodwill pertaining thereto. Buyer
shall maintain a level of quality in the use of the Licensed Marks and operation
and maintenance of the Hotel/Casino, which is at least commensurate with
Seller’s practiced standards as of the date of this Agreement. Whenever Buyer
uses the Licensed Marks in advertising or in any other manner in connection with
the operation of the Hotel/Casino, Buyer shall clearly indicate Seller’s
ownership of the Licensed Marks. Licensed Consumables shall be clearly marked
with stickers containing a statement, disclaiming affiliation with Seller and
Seller’s Affiliates and disclosing that use is pursuant to this License, in form
approved in advance by Seller. Buyer shall provide the General Counsel of
Seller, or her designee (the “License Coordinator”), with samples of all signs,
advertising, promotional material, literature, packages and labels prepared by
or for Buyer and intended to be used by Buyer to obtain prior written approval
by Seller; provided, however, Buyer shall not be required to obtain prior
written approval for the use of the Licensed Marks from Seller if Buyer’s use of
the Licensed Marks continues the use of such marks in the same manner, scope and
content as the Licensed Marks are currently used by Seller. The License
Coordinator, on behalf of Seller, shall have a period of fourteen (14) calendar
days to approve in his or her sole and absolute discretion, the use of the
Licensed Marks by Buyer. Seller’s failure to respond within such period shall be
deemed an acceptance of Buyer’s request. Buyer’s license to use the Licensed
Marks shall terminate if Buyer uses the Licensed Marks outside of the Territory
or uses the Licensed Marks on a sign, in advertising, on promotional materials,
in literature, packages or labels which has not been so approved by the License
Coordinator. When using the Licensed Marks, Buyer undertakes to comply with all
laws pertaining to the Licensed Marks in force at any time in the State of
Mississippi and, to the extent applicable, United States federal law. Buyer
shall not, after the expiration of the License, adopt or use any trademark,
service mark or trade name in connection with any goods or services which in
whole or in part is confusingly similar to the Licensed Marks. Except as
provided in Section 11.02(l), nothing contained in this Agreement shall restrict
or restrain Seller or Seller’s Affiliates in any fashion whatsoever from the
right to use, register and/or further license or sublicense any System Mark.

 

 
(c)
Protection of the Licensed Marks. Buyer recognizes Seller’s ownership of the
Licensed Marks and agrees that it will not, during the License Period or at any
time thereafter, (a) attack the title or any rights of Seller or its affiliates
in and to the Licensed Marks; (b) claim adversely to Seller or anyone rightfully
claiming through Seller any right, title, or interest in and to the Licensed
Marks except as provided for in this Agreement; (c) knowingly misuse or harm or
bring into dispute the Licensed Marks; or (d) claim or assert any right, title
or interest in the Licensed Marks or in any trademark including a Licensed Mark
as a part thereof, other than pursuant to the provisions of this Agreement or as
may be required by operation of law. Buyer agrees to cooperate fully and in good
faith with Seller for the purpose of securing and preserving Seller’s rights in
and to the Licensed Marks.

 
11

--------------------------------------------------------------------------------


 

 
(d)
Inspections. To ensure Buyer’s compliance with this Agreement, at any time
throughout the License Period (and from time to time thereafter as necessary to
assure compliance with this Agreement), agents of Seller may conduct inspections
(“Inspections”) on the premises of the Hotel/Casino and of all materials on
which any of the Licensed Marks appear. If Seller in its reasonable judgment
believes that Buyer has not maintained the requisite level of quality at the
Hotel/Casino or has violated this Agreement in respect of any of the Licensed
Marks (a “Violation”), Seller will provide Buyer with written notice of such
belief and Buyer will have a period of ten (10) calendar days to cure all
violations at its sole cost and expense; provided, however, that Seller shall
not be responsible for any costs or expenses associated therewith. If Buyer has
failed to cure any Violation to Seller’s satisfaction, in the reasonable
discretion of Seller, on or before the last day to cure the noticed Violation,
Seller shall have the absolute right to forthwith terminate this License upon
five (5) calendar days’ prior written notice to Buyer. Upon the termination of
this License for any reason whatsoever, Buyer shall have no right to exploit or
in any way use the Licensed Marks (or any of them). Upon such termination, Buyer
shall forthwith take (or cause to be taken) any and all such action as may be
required to discontinue use of the Licensed Marks (and any variation thereof, or
any mark or marks confusingly similar thereto) within fifteen (15) calendar days
thereafter, and Buyer shall thereby irrevocably release and disclaim any right
or interest in or to the Licensed Marks, and shall forthwith have no right to
make any use whatsoever of the Licensed Marks.

 

 
(e)
Destruction of Licensed Marks. Upon termination of this License for any reason,
Buyer shall destroy at its own expense all signs or personal property (including
without limitation, slot machine signs, building signs, ashtrays, office
supplies, linen, glassware, paper goods, promotional items, guest checks,
uniforms, carpets, and upholstery) bearing the Licensed Marks.

 

 
(f)
Infringement. In event that a Licensed Mark is infringed upon by a third party,
Seller shall have the sole right to sue for infringement and to recover and
retain any and all damages. Seller need not initiate suit against alleged
imitators or infringers of the Licensed Marks. Buyer shall cooperate, at
Seller’s cost and expense, with Seller when any such suit is brought by Seller
or defended by Seller unless such suit is caused by an act or omission or act of
Buyer in which case the cost of such litigation shall be paid by Buyer. Buyer
shall have the obligation to notify Seller of any infringement of the Licensed
Marks of which it has knowledge.

 

 
(g)
Duty to Insure/Indemnify. Buyer agrees to indemnify, defend, and hold harmless
Seller and Seller’s affiliates, against any proceeding instituted by any third
party against Seller or Seller’s affiliates, or any combination of them, arising
out of any activities of Buyer pursuant to the License and Buyer’s use of the
Licensed Marks against any costs, damages or penalties that may be imposed on
Seller or Seller’s affiliates. Buyer shall obtain and maintain occurrence based
commercial general liability insurance in the amount of $20,000,000 per
occurrence during the License Period. In connection with such obligation, Buyer
shall furnish Seller on the Closing Date an Accord Certificate of Insurance
establishing that such insurance is in effect and will not be cancelled or
modified in less than 30 days’ prior written notice to Seller. Seller and its
affilates shall be named as additional insureds under the insurance policy.

 
12

--------------------------------------------------------------------------------


 

 
(h)
Termination of License. The License shall immediately terminate upon:

 

 
(i)
the expiration of the License Period and, as to each specific purpose, the
expiration of the License Period applicable to such purpose;

 

 
(ii)
the use of a Licensed Mark outside of the Territory or at facility other than
the Hotel/Casino;

 

 
(iii)
Buyer, Buyer’s Principals or any of Buyer’s managers or members or legal or
beneficial owners are determined to be unsuitable or unqualified under the laws
of any jurisdiction by the applicable gaming authority of that jurisdiction and
such Person has not been terminated or otherwise removed by Buyer within thirty
(30) days following such determination;

 

 
(iv)
Buyer’s failure to maintain signs approved in writing or deemed approved by
Seller advising the public that there is no affiliation between Buyer and
Seller;

 

 
(v)
Buyer’s commencement of any business at the Hotel/Casino that is materially
different from any business currently being conducted at the Hotel/Casino;

 

 
(vi)
the use of a Licensed Mark in a manner that has not been approved in this
Section 4.02 or in writing by Seller’s License Coordinator;

 

 
(vii)
Buyer’s failure to comply with Mississippi state or federal law relating to the
use of the Licensed Marks;

 

 
(viii)
the assignment or transfer of the License granted herein to any person other
than Buyer;

 

 
(ix)
the filing of bankruptcy by Buyer;

 

 
(x)
any other breach of the License, which breach is not cured within thirty (30)
days after Seller delivers written notice thereof to Buyer.

 
Notwithstanding the foregoing, Buyer’s license to use the chips, tokens and
plaquemines bearing Seller’s System Marks, pursuant to Section 4.02 of this
Agreement shall not terminate except in the instances identified in subsections
(i), (ii)(but only as to use of the chips, tokens and plaquemines); (iii), (vi),
(viii), (ix) or (x).
 
13

--------------------------------------------------------------------------------


 

 
(i)
Buyer’s Default. If Buyer defaults under the License granted pursuant to this
Section 4.02 and in the other circumstances described in Section 4.02(h) above,
Sellers may do any and all of the following: (i) obtain injunctive relief; (ii)
terminate this License by notice to Buyer, and/or (iii) seek damages from Buyer.

 

 
(j)
Attorneys’ Fees and Costs. If Buyer or Seller brings any suit or other
proceeding with respect to the License, the Licensed Marks or any other matter
contained in this Agreement, the prevailing party (as determined by the court,
agency or other authority which adjudicates such suit or proceedings) shall, in
addition to such other relief as may be awarded, be entitled to recover
reasonable attorneys’ fees, expenses and costs of litigation as actually
incurred.

 
ARTICLE V.
PRORATIONS AND ADJUSTMENTS
 
5.01. Closing Statement/Operations Settlement
 

 
(a)
Closing Statement. Taxes; rents; revenues and expenses pertaining to assigned
Operating Agreements; prepaid utility charges; and material deviations, if any,
in the amount of inventoried Personal Property at the Hotel/Casino, occurring in
the period between the first and second inventories provided for in Section
11.01, shall be prorated between Buyer and Seller pursuant to a written Closing
Statement to be prepared by Buyer and Seller and executed by Buyer and Seller at
the Closing. Any additional amounts owed by Buyer or credits due to Buyer shall
be reflected in such Closing Statement and the Purchase Price shall be adjusted
accordingly.

 

 
(b)
Operations Settlement. Room Revenues for the night of the Closing Date; prepaid
deposits for confirmed reservations for Hotel/Casino facilities and services for
periods after the Transfer Time; and the purchase price for the Tray Ledger
shall be determined by the Operations Settlement. Any amounts determined to be
due and owing to Seller pursuant to the Operations Settlement shall be paid for
by Buyer, by cashier’s or certified check payable directly to Seller (and not by
way of endorsement) or by wiring of federal funds to the account designated by
Seller, no later than 12:00 noon (Central Time) on the day immediately following
the Closing Date.

 
5.02. Taxes
 
At Closing, all real estate and tangible personal property taxes for the year of
the Closing shall be prorated as of the Closing Date (with Buyer to pay taxes
attributed to the Closing Date and all periods thereafter) using the latest
available tax rates and assessments. Personal property taxes for the year of
sale shall be adjusted in favor of and paid by Seller. Real property taxes for
the year of sale shall, unless theretofore paid by Seller, be adjusted in favor
of and paid by Buyer. If Seller shall have paid real property taxes for the year
of sale, then real property taxes shall also be adjusted in favor of Seller.
Seller shall have no obligation to readjust such pro-rations after the Closing.
Seller shall pay general real estate and tangible personal property taxes and
all special taxes or assessments for all years prior to the year of the Closing,
except that, if any assessment against the Property is payable in installments,
the Buyer shall pay any and all of such installments which may be paid after the
Closing Date, and any installment relating to the year of Closing shall be
prorated as of the Closing Date (with Buyer to pay all portions of such
installment attributed to the Closing Date and all periods thereafter). Any tax
refunds or rebates occurring or accruing before the Closing Date shall remain
the property of Seller. All taxes or assessments becoming a lien on the Property
on or after the Closing Date or which become due and payable on or after the
Closing Date shall be paid by Buyer.
 
14

--------------------------------------------------------------------------------


5.03. Utilities
 
Prior to the Closing, Seller shall notify all utility companies servicing the
Property of the anticipated change in ownership of the Property and request that
all billings after the Transfer Time be made to Buyer at the Hotel/Casino
address. Utility meters will be read, to the extent that the utility company
will do so, during the daylight hours on the Closing Date, with charges to that
time paid by Seller and charges thereafter paid by Buyer. Prepaid utility
charges shall be adjusted on the Closing Statement and paid for at Closing.
Charges for utilities which are un-metered, or the meters for which have not
been read on the Closing Date, will be prorated between Buyer and Seller as of
the Transfer Time based upon utility billings received after Closing. Seller or
Buyer, as appropriate, shall, upon receipt, submit a copy of the utility
billings for any such charges to the other party and such party shall pay its
pro-rata share of such charges to the party requesting payment within seven (7)
days from the date of any such request. This obligation shall survive Closing.
 
Buyer shall be responsible for paying, before the Closing, all deposits required
by utility companies in order to continue service at the Hotel/Casino for
periods after the Transfer Time and shall take any other action and make any
other payments required to assure uninterrupted availability of utilities at the
Hotel/Casino and the Land for all periods after Closing. Following Closing, all
utility deposits made by Seller may be refunded directly to Seller by the
utility company holding same.
 
5.04. Assigned Operating Agreements
 
All income and expenses with respect to the assigned and assumed Operating
Agreements will be prorated as of the Closing Date (with income and expenses for
the Closing Date and thereafter to be allocated to Buyer). There shall be added
to the amount due to Seller at Closing, on the Closing Statement, the amount of
any rents paid for periods following the Closing Date, security deposits, or
other deposits previously paid by Seller under any assigned Operating
Agreements, and there shall be deducted from the amount due Seller at Closing,
on the Closing Statement, any such amounts paid to and collected by Seller under
any Operating Agreements.
 
15

--------------------------------------------------------------------------------


 
5.05. Room Revenues; Reservations; Frequent Player Awards; Tray Ledger, Accounts
Receivable and House Funds
 

 
(a)
Room Revenues for the night of the Closing Date shall be divided equally between
Buyer and Seller pursuant to the Operations Settlement. Other Revenues for the
night of the Closing Date shall belong solely to and be retained by Seller.

 

 
(b)
Buyer will honor, for its account, the terms and rates of all pre-Closing
reservations by guests or customers, including advance reservation cash
deposits, for rooms or services confirmed by Seller for dates after the Closing
Date. Buyer authorizes Seller to continue to accept reservations for periods
after the Closing in the ordinary course of Seller’s business. Buyer recognizes
that such reservations may include discounts or other benefits, including,
without limitation, benefits under the frequent player or casino awards
programs, group discounts, other discounts or requirements that food, beverage
or other benefits be delivered by Buyer to the guest(s) holding such
reservations. Buyer agrees that, following Closing, Buyer will continue to honor
all such reservations in accordance with their terms provided that all such
reservations have been made on terms consistent with past practices. At Closing,
Seller will deliver to Buyer a complete list for reservations after Closing. Any
pre-Closing deposits paid to Seller with respect to confirmed reservations for
dates after the Closing Date will be credited to Buyer at the Operations
Settlement. Any post-Closing deposits received by Seller with respect to
confirmed reservations for dates after the Closing Date will be credited to
Buyer at Closing. Buyer will honor all of Seller’s room allocation agreements
and banquet facility and service agreements which have been granted to groups,
persons or other customers for periods after the Closing Date at the rates and
terms provided in such agreements.

 
Buyer agrees that Seller cannot make and has made no representation or warranty
that any party holding a reservation or agreement for rooms, facilities or
services will utilize such reservation or honor such agreement. Buyer, by the
execution hereof, assumes the risk of non-utilization of reservations and
non-performance of such agreements.
 

 
(c)
Buyer agrees to honor all cash back awards extended by Seller to members of
Seller’s frequent player award program on terms consistent with Seller’s past
practice.

 

 
(d)
Buyer shall purchase the Tray Ledger from Seller pursuant to the Operations
Settlement, which is not included in the Purchase Price and shall be in addition
to the Purchase Price to the extent no adjustment is made to the Final Statement
set forth in Section 3.01.

 

 
(e)
The collection of all accounts receivable other than the Tray Ledger accruing
prior to the Transfer Time (including receivables and revenues for food,
beverages and telephone) shall be the responsibility of Seller. Buyer shall not
be obligated to collect any such accounts receivable or revenues for Seller, but
if Buyer, following Closing, collects same, such amounts will be paid over to
Seller immediately.

 
16

--------------------------------------------------------------------------------


 

 
(f)
(i) Seller shall have no further liability or responsibility after Closing with
respect to any deposits for post-Closing matters; and (ii) Seller shall be
entitled to retain deposits to the extent of rooms and/or services furnished by
Seller for all matters or events which have been terminated or concluded on or
before the Closing Date. Deposits include all security and other deposits,
advance or pre-paid rents and key money or deposits (including, without
limitation, any interest thereon) and “front money”.

 
5.06. Accounts Payable and Expenses
 
All accounts payable and expenses related to operation of the Property which
have accrued on or before the Closing Date shall be paid by Buyer, subject to
any adjustments of Net Delivered Equity made in accordance with Section 3.01.
All accounts payable and expenses incurred by the Buyer accruing after the
Transfer Time will be Buyer’s responsibility and Buyer shall indemnify and hold
Seller harmless from all such accounts payable and expenses accruing after the
Transfer Time. The indemnities provided in this Section shall survive Closing.
 
5.07. Guests’ Baggage
 
Prior to Closing, Seller and Buyer shall take inventory of: (a) all baggage,
suitcases, luggage, valises and trunks of hotel guests checked or left in the
care of Seller; (b) all luggage or other property of guests retained by Seller
as security for unpaid accounts receivable; and (c) the contents of the baggage
storage room, provided, however, that no such baggage, suitcases, luggage,
valises or trunks shall be opened. Except for the property referred to in (b)
above, which shall be removed from the Hotel/Casino by Seller within ten (10)
days after the Closing and for which Seller shall be liable, all such baggage
and other items shall be sealed in a manner to be agreed upon by the parties and
listed in an inventory prepared and signed jointly by said representatives of
Seller and Buyer as of the Closing. Said baggage and other items shall be stored
as Buyer shall choose, and Buyer shall be responsible for claims with respect
thereto, unless the seal is broken, in which event the party having stored said
baggage shall be responsible. Indemnity of Buyer under this Section 5.07 will be
as set forth in Section 9.02.
 
5.08. Guests’ Safe Deposit Boxes
 
Prior to Closing, Seller shall use its best efforts to send a notice by
certified mail to the last known address of each person who has stored personal
property in safe deposit boxes located on the Hotel/Casino, advising them that
they must make arrangements with Buyer to continue use of their safe deposit box
and that if they should fail to do so within thirty (30) days after the date
such notice is sent the box will be opened in the presence of a representative
of Seller, a representative of Buyer, and a Notary Public commissioned in the
State of Mississippi; that the contents will be sealed in a package by the
Notary Public, who shall write on the outside the name of the person who rented
the safe deposit box and the date of the opening of the box in the presence of
the representatives of the Seller and the Buyer. The Notary Public and the
representatives of the Seller and the Buyer shall then execute a certificate
reciting the name of the person who rented the safe deposit box, the date of the
opening of the box and a list of its contents. The certificate shall be placed
in the package and a copy of it sent by certified mail to the last known address
of the person who rented the safe deposit box. The package will then be placed
in a vault arranged by Buyer. Seller shall be responsible for and indemnify
Buyer against claims of alleged missing items not contained on the certificate,
and Buyer shall be responsible for and indemnify Seller against claims of
alleged missing items listed on the certificate. Indemnities of Buyer and Seller
for this Section 5.08 will be as set forth in Section 9.02 and Section 9.03,
respectively.
 
17

--------------------------------------------------------------------------------


ARTICLE VI.
SELLER’S EMPLOYEES
 
6.01. Employees; Indemnification
 
(a) Effective as of the Closing Date, Seller shall terminate the employment of
all of its employees. Subject to Buyer’s obligations in the following sentence,
Seller agrees that it shall indemnify, defend and hold harmless Buyer from and
against any loss, claim damage or liability arising out of claims by any
employee whose employment is terminated by Seller. Buyer shall: (i) subject to
Section 6.01(b) below, offer employment to a sufficient number of such employees
on terms and conditions sufficient to avoid any violation of; and (ii)
indemnify, defend and hold Seller harmless from and against any loss, claim,
damage or liability under; the Worker Adjustment and Retraining Notification Act
29 U.S.C. §2101 et. seq. (the “Act”) and regulations thereunder, whether as a
result of: (i) any failure of Buyer to employ a sufficient number of Seller’s
employees to avoid characterization of Seller’s termination of employees as a
mass layoff or plant closing under the Act; or (ii) activities of Buyer with
respect to such employees. The provisions of this Section 6.01 shall survive the
Closing of this Agreement.
 
(b) Not more than fifteen (15) days prior to the Closing Date, Buyer and the
Seller shall issue a joint letter notifying all Seller’s Employees that Buyer is
purchasing the Hotel/Casino and intends to continue the employment of
substantially all employees of the Hotel/Casino. The letter shall indicate that
all Employees of Seller interested in being eligible to receive an offer from
Buyer of continued employment should consent to the release of their personnel
file to Buyer prior to Closing. At Closing, the Seller shall transfer to Buyer
personnel records of each Employee of Seller who has consented to the transfer
of such records. Notwithstanding the foregoing, Buyer shall not have access to
personnel records of the Seller relating to individual performance or evaluation
records, medical histories or other information which in Seller’s reasonably
good faith opinion is prohibited by law. Buyer shall have no obligation under
this Agreement to make an offer of continued employment to any Employee of
Seller who does not consent to the release of its personnel file to Buyer prior
to Closing. Prior to the Closing Date, Seller shall transfer to the Buyer
compensation and service history of each Employee of Seller.
 
6.02. Salaries, etc.
 
Seller shall be responsible for accrued benefits, vacation pay, wages and
salaries of all of its employees up to and including the Closing Date and Buyer
shall have no liability or obligation with respect to such amounts or any other
compensation accrued or payable by Seller to its employees for all periods prior
to the Closing Date. Seller shall not be responsible for the payment of the
salaries, vacation pay, wages, incentive compensation, or benefits of any
employee of the Hotel/Casino accruing after the Transfer Time. Buyer shall be
responsible for the payment of the salaries, vacation pay, wages, incentive
compensation, or benefits of any employees of the Hotel/Casino who are employed
by the Buyer accruing after the Transfer Time. The provisions of this Article VI
shall survive Closing.
 


18

--------------------------------------------------------------------------------


ARTICLE VII.
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that the statements contained in this
Article VII are true and correct as of the date hereof and as of the date of
Closing:
 
7.01. Existence and Good Standing
 
Seller is duly organized, validly existing and in good standing under the laws
of its state of organization and is duly authorized to transact business in the
State of Mississippi.
 
7.02. Authority
 
Seller owns, or has the right to transfer all of the Personal Property being
sold or assigned pursuant to this Agreement and subject to the satisfaction of
the conditions referred to in Section 10.01, Seller has, and on the Closing Date
will have, all requisite power and authority to sell, convey, transfer and
assign the Property to Buyer free and clear of all Liens except as set forth on
Exhibits “B,”, “H” and “I” hereto and to enter into, execute and deliver this
Agreement and perform all of the obligations to be performed by it hereunder,
and consummate the transactions contemplated herein.
 
7.03. Operation of Businesses
 
(a) From the date of execution of this Agreement through and including the
Closing Date, Seller will, subject to force majeure and events beyond Seller’s
control:
 
(i) Operate and carry on the business of the Hotel/Casino and its related food
and beverage businesses, and services provided by the Hotel/Casino in Seller’s
usual and ordinary course, and in a manner consistent with Seller’s current
operating standards and past practices:
 
(ii) Not engage in any line of business not being conducted as of the date
hereof;
 
(iii) Maintain the operating budget and expenditures on marketing efforts of the
Hotel/Casino in an amount not less than the current amount of such operating
budget and expenditures;
 
(iv) Use its best efforts to maintain the Property in its current condition,
except for reasonable wear and tear;
 
19

--------------------------------------------------------------------------------


(v) Maintain in full force and effect all of the current insurance policies for
the Property, or renew or replace such insurance policies at their respective
expiration dates with substantially similar insurance policies from one or more
other insurance carriers;
 
(vi) Maintain the current level of payout to its customers on its slot machines
and other gaming devices, in the same percentage as currently in effect on the
date hereof and consistent with past practice;
 
(vii) Maintain the Property and assets in material compliance with any law,
regulation or permits affecting the Hotel/Casino;
 
(viii) Use efforts in a manner consistent with Seller’s past practices, to keep
available the services of its present employees and to maintain its relations
and goodwill with its suppliers, customers, contractors and other persons with
whom it has business relations; and
 
Not merge or consolidate with any other entity, sell all or any substantial
portion of its assets, or acquire any equity interests, the business or
substantially all of the assets of any other entity, or enter into any agreement
with respect to the foregoing.
 
7.04. Notices of Violation
 
Except as set forth in Exhibit “F”, Seller has no Knowledge of any building,
fire, zoning law, Americans with Disability Act or any other regulatory or
governmental violation at the Hotel/Casino that is currently outstanding and
uncured and Seller has not received notice of any violation of law, regulation
or permit affecting the Hotel/Casino, and Seller agrees to notify Buyer of any
such violation that comes to its attention and correct such violation
immediately at its own expense.
 
7.05. Litigation
 
To the Knowledge of Seller, there is no current or pending claim, judicial or
administrative proceeding, governmental investigation or litigation naming
Seller and: (i) affecting the Hotel/Casino or title to any Property, the
operations thereof or Seller’s ability to convey the Hotel/Casino to Buyer; or
(ii) that will become the legal responsibility of Buyer following Closing.
 
7.06. Leases
 
Exhibit “I” is a true and accurate list of all Leases currently utilized in the
operation of the Hotel/Casino. No written notice has been received of any
outstanding and uncured default in the performance of Seller’s obligations under
such Leases. Seller shall notify Buyer in Exhibit “I” of any Lease which cannot
be assigned to Buyer together into a description of the subject matter of such
Lease.
 
20

--------------------------------------------------------------------------------


 
7.07. Title to Property; Condemnation Proceedings
 
At the Closing, Seller shall transfer the Personal Property to Buyer, free and
clear of all Liens other than matters of record and Operating Agreements and
Leases. To the Knowledge of Seller there are no pending or threatened judicial
proceedings seeking to condemn the Land or for eminent domain. Seller has not
entered into any agreements in lieu of condemnation.
 
7.08. Operating Agreements
 
To the Knowledge of Seller, the Operating Agreements list attached as Exhibit
“B” is an accurate and complete list of Hotel/Casino Operating Agreements
currently utilized in the operation of the Hotel/Casino which are material to
the business operations of Seller. This list includes any oral operating
agreements. Additional operating agreements executed by Seller or its affiliates
on a national level for the provision of goods or services to multiple
casino-Hotel/Casinos, or Operating Agreements that will be terminated by Seller
at or before Closing are described in Exhibit “H”. Seller shall be responsible
for any Operating Agreements not listed on Exhibit “B”. Except for the Operating
Agreements listed on Exhibit “B”, Seller is not a party to any contract,
agreement, arrangement or understanding which is material to the operations of
the Hotel/Casino.
 
7.09. Licenses and Permits
 
To the knowledge of Seller, Exhibit “G” is an accurate list of all licenses and
permits held by Seller which are material to the operations of the Hotel/Casino.
 
7.10. Operating Statements
 
(a) Attached as Exhibit “N” to this Agreement are Hotel/Casino audited balance
sheet and profit and loss statements for each of Seller’s fiscal years ended
December 2004, 2005, 2006 and unaudited balance sheet and profit and loss
statements for the period ending September 30, 2007 (collectively, the
“Financial Statements”). The Financial Statements (i) present fairly in all
material respects, the financial position of Seller, results of operations and
income and changes in financial position at and for the periods therein
specified; and (ii) have been prepared consistent with past practices and in
accordance with the Accounting Principles applied on a consistent basis, except
that the unaudited Financial Statements do not contain notes and are subject to
normal year-end adjustments.
 
(b) Notwithstanding the representations of Seller set forth in Section 7.10(a)
above, Buyer acknowledges that the costs shown by these Financial Statements may
not accurately reflect all costs of operation or ownership of the Property which
would be incurred by an independent owner or operator. By way of example, Seller
may treat certain costs that might otherwise be reflected as Hotel/Casino costs,
as general administrative costs of its corporate operations, and may not reflect
such costs on the profit and loss statements. Changes in market conditions,
methods of operation, traffic patterns and numerous other factors, which by
their very nature constantly change, may adversely impact future financial
performance. Ownership level costs such as accounting fees, taxes, legal and
administrative costs are not reflected by these statements. Accordingly, Seller
expressly disclaims any representation or warranty, by inference or otherwise,
that the profit and loss statements accurately reflect all Hotel/Casino
expenses, or that the future financial performance of the Hotel/Casino will be
consistent with the financial performance reflect by such statements. Buyer
agrees to rely solely upon its own analysis of conditions and the Property to
evaluate the financial prospects of the Hotel/Casino.
 
21

--------------------------------------------------------------------------------


7.11. Union Contracts
 
Seller is not a party to any union contracts, collective bargaining agreements
or other agreements relating to the organization of employees in effect with
respect to employees of the Property.
 
7.12. Employee Information
 
Exhibit “K” contains a materially accurate list of employee positions, including
date of hire, current salary and job title of each employee of the Property.
 
7.13. No Conflict
 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with, breach, result in a
default under, or violate any contract, agreement, commitment, document,
instrument or judicial or administrative order or decree to which Seller is a
party or by which it is bound.
 
7.14. Vessel and Related Equipment
 

 
(a)
The Vessel presently docked at Vicksburg, Mississippi, Waterfront is a material
part of the Property being transferred and sold by Seller pursuant to this
Agreement, consisting of Vessel #587361, any and all improvements currently
constructed on the Vessel together with any and all other appurtenances
appertaining or belonging thereto, and additionally all log books, manuals,
maintenance reports, inspection records, work records, plans, specifications,
construction drawings, blue prints and other historical records relating to the
Vessel in the possession of Seller, and existing warranties and contract rights
with respect to the Vessel and the modifications thereto and improvements
constructed thereon and, tools, appliances, supplies, parts, ramps, generators
and related equipment (including, but not limited to, existing walkways) located
at the sites where the Vessel is docked. Seller has, and at Closing shall
transfer to Buyer, good and marketable title to the Vessel, free and clear of
all Liens.

 

 
(b)
To the best of Seller’s Knowledge, the Vessel meets U.S. Coast Guard standards
applicable to floating casino vessels. Seller has received no written notices to
the contrary. The Vessel has been constructed in the United States of America,
and has major components manufactured with U.S. parts by U.S. manufacturers. The
Vessel has always been owned by United States citizens under Section 2 of the
Shipping Act and has always qualified for coastwise trade. The Vessel has been
documented with the United States Coast Guard under certificates of
documentation Vessel #587361. The Vessel has always been continuously insured
under hull and P&I policies as customary in the industry.

 
22

--------------------------------------------------------------------------------


7.15. Environmental Matters.
 

 
(a)
To the best of Seller’s Knowledge, Seller is in compliance with all
Environmental Laws in all material respects.

 

 
(b)
Seller has no Knowledge of, and has not received any written notice of alleged,
actual or potential responsibility for, or any inquiry or investigation
regarding, any release or threatened release of Hazardous Substances or alleged
violation of, or non-compliance with, any Environmental Law.

 

 
(c)
Seller has not entered into or agreed to any consent decree or order or is
subject to any judgment, decree or judicial order relating to compliance with
Environmental Laws, Environmental Permits or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Substances.

 
7.16. Non-Foreign Status.
 
Seller is not a “foreign person” within the meaning of Section 1445 of the Code.
 
7.17. Knowledge
 
For purposes of this Article VII, “Knowledge” of Seller means any form of
knowledge possessed by any of the following Persons, after conducting a
reasonable due inquiry or investigation regarding the accuracy of any
representation or warranty contained in this Agreement: John Jacob, Chief
Financial Officer of Seller; Shirley Adock, GM of Hotel; Tim Perkins, GM of
Casino; Joe Giles, Facilities Manager; Donna More, Esq. and William J. Yung III,
and any of their respective replacements, should they leave their positions.

 
ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
8.01. Existence and Good Standing
 
Buyer is duly organized, validly existing and in good standing under the laws of
the state of its organization and will be authorized to transact business in the
State of Mississippi as of the Closing Date. Current or certified copies of
Buyer’s governing documents, shall be delivered to Seller at least ten (10) days
before Closing.
 
23

--------------------------------------------------------------------------------


 
8.02. Authority
 
Subject to satisfaction of the conditions referred to in Section 10.02, Buyer
has, and on the Closing Date will have, all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated herein pursuant to the terms and conditions of this Agreement.
Buyer’s Board of Directors has approved this Agreement. Certified resolutions
evidencing Buyer’s approval will be delivered to Seller at Closing.
 
8.03. No Conflict
 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein will not conflict with, breach, result in a
default under, or violate any commitment, document, instrument or judicial or
administrative order or decree to which Buyer is a party or by which it is
bound.
 
8.04. Inspection, etc.
 

 
(a)
Except for the inventories to be taken pursuant to the provisions of Section
11.01, prior to Closing, Buyer or Buyer’s representatives will have fully
examined and inspected the Property prior to Buyer’s execution of this Agreement
and, except as expressly provided herein, Buyer agrees to accept the Property in
an “AS IS” condition as of the Closing. Buyer agrees that, except as provided in
Article VII, Buyer is not relying upon any representations, statements, or
warranties (oral or written, implied or express) of any officer, employee, agent
of Seller, or any salesperson or broker (if any) involved in this transaction as
to the Property, including, but not limited to, any representation, statements
or warranties as to the physical condition of the Property, the fitness of the
Property for use as a Hotel/Casino; the financial performance of the Property;
the compliance of the Property with applicable building, zoning, subdivision,
environmental or land use laws, codes, ordinances, rules or regulations; the
state of repair of the Property; or otherwise; and, except as provided in
Article VII and Article IX, Buyer, for itself and the its successors and
assigns, waives any right to assert any claim against Seller, at law or in
equity, relating to any such matter, whether latent or patent, disclosed or
undisclosed, known or unknown, in contract or tort, now existing or hereafter
arising.

 

 
(b)
Buyer agrees that the surveys and title insurance commitment have been obtained
by Buyer and Buyer agrees that it shall have no recourse against Seller, at law
or in equity, should the surveys or the title insurance commitment fail to
disclose any matter affecting the Property, which should properly be shown
thereby, or reveal any such matter in an inaccurate or misleading fashion. Buyer
accordingly agrees to look solely to the preparer of the surveys and issuer of
the title insurance commitment and/or title policy for any such claim relating
to either document.

 

 
(c)
Buyer recognizes that the Property is not new and that there exists a
possibility that the Property is not in compliance with the requirements which
would be imposed on a newly constructed Hotel/Casino by presently effective
federal, state and local zoning, building, plumbing, electrical, fire, health,
and life safety laws, codes, ordinances, rules and/or regulations (collectively,
the “building codes”). The Property may contain substances or materials which
are now deemed hazardous and/or are no longer permitted to be used in newly
constructed buildings including, without limitation, asbestos or other
insulation materials, lead or other paints, wiring, electrical, or plumbing
materials and may not contain other materials or equipment required to be
installed in a newly constructed improvements. Buyer has had the opportunity to
conduct such inspections of the Property as Buyer has deemed necessary with
respect to such matters. Buyer waives any right to excuse or delay performance
of its obligations under this Agreement or to assert any claim against Seller
(before or after Closing) arising out of any failure of the Property to comply
with building codes. The provisions of this Section shall survive Closing.

 
24

--------------------------------------------------------------------------------


ARTICLE IX.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
INDEMNITIES; REMEDIES


9.01. Representations, etc.
 
All representations, warranties and covenants by Buyer or Seller contained in
this Agreement shall survive the Closing and shall continue in effect for a
period of eighteen (18) months after the Closing Date (the “General Liability
Period”) for purposes of enforcement and shall be binding on the parties hereto
and their successors, heirs, devisees, legal representatives and assigns.
 
9.02. Buyer’s Indemnity
 
Except as limited by Section 9.04, Buyer shall fully indemnify and hold Seller
harmless from any claim, demand, loss, liability, damage, or expense (including
reasonable attorneys’ fees) (collectively, “Seller’s Recoverable Losses”)
arising out of or in connection with any misrepresentation or breach by Buyer of
any representation, covenant, agreement or warranty of Buyer contained herein,
and (ii) with the ownership and/or operation of the Property from and after the
Transfer Time or any condition of the Property arising from and after the
Transfer Time (except for items provided to be adjusted at Closing)
(collectively, the “Buyer Purchase Agreement Breach”).
 
9.03. Seller’s Indemnity
 
Except as limited by Sections 9.05 and 9.08, Seller shall fully indemnify and
hold Buyer harmless from any claim, demand, loss, liability, damage, or expense
(including reasonable attorneys’ fees and any fine incurred by Buyer that Seller
agrees shall be so classified, as provided in Section 10.02(d)) (collectively,
“Buyer’s Recoverable Losses”) arising out of or in connection with: (i) breach
by the Seller of any covenant, agreement, representation or warranty hereunder,
and (ii) the ownership and/or operation of the Property by Seller before the
Transfer Time or any condition of the Property arising prior to the Transfer
Time (except for items provided to be adjusted at Closing) (collectively, the
“Seller Purchase Agreement Breach”).
 
25

--------------------------------------------------------------------------------


9.04. Seller’s Remedies
 
IF BUYER DEFAULTS UNDER ANY PROVISION OF THIS AGREEMENT BEFORE THE DATE OF
CLOSING, BUYER AND SELLER AGREE THAT THE DAMAGES THAT SELLER WILL SUSTAIN AS A
RESULT THEREOF WILL BE SUBSTANTIAL, BUT WILL BE DIFFICULT TO ASCERTAIN.
ACCORDINGLY, BUYER AND SELLER AGREE THAT, IN THE EVENT OF BUYER’S DEFAULT,
SELLER SHALL, AS ITS SOLE REMEDY, RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES FOR
SUCH DEFAULT, AND NOT AS A PENALTY.
 
9.05. Buyer’s Remedies
 
(a) If Seller defaults under any provision of this Agreement on or before the
Closing Date, then, notwithstanding any contrary rule of law or custom (but
subject to the Buyer’s right to bring an action for specific performance as
provided in Section 9.06 below), the sole remedy of Buyer shall be to receive a
refund of the Deposit and be reimbursed a reasonable amount (not exceeding
$50,000) for reasonable attorneys’ fees and out-of-pocket expenses paid to
unaffiliated providers in connection with (i) the legal and other due diligence
relating to the transaction and (ii) the preparation and negotiation of this
Agreement (with no reimbursement of any fees or expenses incurred by Buyer by
reason of any financing or equity investment sought by Buyer in connection with
this transaction).
 
(b) Upon the making of such refund and payments, this Agreement shall terminate
and Seller and Buyer shall each be released and discharged from any further
obligation to the other hereunder at law or in equity, including any obligation
under Section 9.06.
 
9.06. Seller’s Default
 
Except as otherwise expressly provided herein, if Seller fails to perform its
obligations even though all conditions to its obligations are satisfied in a
timely manner, then Buyer, in lieu of the remedies in Section 9.05, may elect to
bring an action for specific performance of this Agreement, which action must be
commenced by service of process within three (3) months after the Closing Date
or it shall be irrevocably waived Buyer waives all damages and remedies for
defaults prior to Closing except as provided in this Section 9.05 and 9.06.
 
9.07. Post Closing Matters
 
Notwithstanding the provisions of Sections 9.04 through 9.06, the parties shall
each retain the right to seek and obtain relief for events occurring after the
Closing Date provided that: (a) this transaction in fact closes; (b) the
obligations for which relief is sought are obligations which by their terms
relate to periods after the Closing Date and survive Closing; and, (c) such
relief shall be limited to a suit for monetary damages, unless expressly
otherwise provided in this Agreement.
 
9.08. Limitations on Buyer’s Recoverable Losses For Post Closing Matters
 
Notwithstanding anything to the contrary, express or implied herein, claims of
Buyer for payment of Buyer’s Recoverable Losses (“Buyer Claims”): (i) may be
made after the Closing Date only with respect to matters that survive the
Closing, and are discovered during the General Liability Period; (ii) must be
made, if at all, by giving written notice from Buyer to Seller describing, in
reasonable detail, the Seller’s Purchase Agreement Breach and Buyer’s
Recoverable Loss (the “Buyer’s Claim Notice”) delivered during the General
Liability Period; and (iii) may be made only to the extent that the aggregate
amount of Buyer’s Recoverable Losses for Seller Purchase Agreement Breaches
exceeds Two Hundred Thousand Dollars ($200,000). Seller’s maximum liability for
Buyer’s Recoverable Losses described in Section 9.03 shall be Four Million
Dollars ($4,000,000); provided, however, that the provisions of this Section
9.08 shall not be applicable to any of such Buyer’s Recoverable Losses relating
to or resulting from any payment obligations of Seller to Buyer for any
shortfall of Net Delivered Equity under Section 3.01 of the Agreement or with
respect to amounts owed and payable by Seller to Buyer under the Closing
Statement or the Operations Settlement.
 
26

--------------------------------------------------------------------------------


ARTICLE X.
CONDITIONS
 
10.01. Seller’s Obligation
 
The obligation of Seller to perform this Agreement is subject to the following
conditions unless waived in writing by Seller:
 

 
(a)
The representations and warranties of Buyer in this Agreement shall be true and
correct, as evidenced by a certificate executed and delivered at Closing by an
officer of Buyer.

 

 
(b)
Buyer shall have performed all obligations required to be performed by it under
this Agreement on or prior to the Closing Date, as evidenced by a certificate
executed and delivered at Closing by an officer of Buyer.

 

 
(c)
The City of Vicksburg, Mississippi shall have delivered the Master Agreement
Release in the form of “Exhibit Y.”

 
10.02. Buyer’s Obligation
 
The obligation of Buyer to perform this Agreement is subject to the following
conditions unless waived in writing by Buyer:
 

 
(a)
the representations and warranties of Seller in this Agreement shall be true and
correct, as evidenced by a certificate executed and delivered at Closing by an
officer of Seller;

 

 
(b)
Seller shall have performed all obligations required to be performed by it under
this Agreement on or prior to the Closing Date, as evidenced by a certificate
executed and delivered at Closing by an officer of Seller;

 

 
(c)
Buyer shall have, on or before the Closing Date, secured a gaming license from
the Gaming Authority to own and operate the Hotel/Casino following Closing.

 
27

--------------------------------------------------------------------------------


 

 
(d)
No new notice of the type specified in Section 7.04 shall have been received,
between the date of this Agreement and the Closing which has resulted or would,
if enforced, be likely to result, in: (i) a material closure of the Hotel/Casino
after the Closing; or (ii) a material fine or criminal penalty against Buyer.
This condition shall be satisfied if Seller: (i) successfully cures or contests
the noticed violation, and for such purpose the Closing Date may be extended by
Seller at Seller’s election in Seller’s sole discretion, by written notice to
Buyer, for one or more periods not to exceed sixty (60) days in the aggregate;
or (ii) pays the fine or agrees that the fine shall, if assessed against Buyer,
be a Buyer’s Recoverable Loss. A material closure of the Hotel/Casino shall mean
a closure of a portion or all of the Hotel/Casino that causes cessation of
gaming at more than one-third (1/3) of the gaming positions on the Vessel or
one-third (1/3) of the guest rooms in the Hotel/Casino. A material fine against
Buyer shall mean a fine in excess of $100,000.

 

 
(e)
No new litigation of the type specified in Section 7.05 shall have been filed
between the date of this Agreement and the Closing. This condition shall be
satisfied if: (i) Seller causes such litigation to be dismissed with prejudice,
or adjudicated in Seller’s favor, and, for such purpose, the Closing Date may be
extended by Seller at Seller’s election in Seller’s sole discretion, by written
notice to Buyer, for one or more periods not to exceed sixty (60) days in the
aggregate; or (ii) if the Title Insurer affirmatively insures Buyer, by
endorsement of the Title Policy, against loss resulting from an adverse final
adjudication of such litigation and either such Title Insurer or Seller agrees
to defend such litigation.

 

 
(f)
Buyer acknowledges that it shall not be a condition to Closing that Buyer has a
net worth sufficient to satisfy the requirements of the Master Agreement to
cause Seller and its affiliates to be released from liability from the Master
Agreement at Closing. In the event that Buyer does not satisfy the foregoing net
worth test, Seller shall be entitled to its remedies under this Agreement.

 

 
(g)
Buyer shall have received the fully executed Master Agreement Estoppel at or
prior to Closing.

 
10.03. Failure of Conditions
 
If the Closing does not occur because of Buyer’s failure to obtain a gaming
license from the Gaming Authority as provided in Section 10.02(c), then: (i) the
Escrow Agent shall promptly refund the deposit to Buyer; provided that if such
failure results from any failure of Buyer to submit its application and all
supporting documentation or information requested by the Gaming Authority or its
staff, within thirty (30) days after the date of this Agreement, Escrow Agent
shall pay to Seller the Deposit; and (ii) if such failure results from any other
cause except for a breach of this Agreement by Seller, Escrow Agent shall pay to
Seller the Deposit and, in either case, neither party shall have any further
liability to the other. If the Closing does not occur because of: (i) a failure
of the condition in Section 10.02(d), 10.02(e) or 10.02(g); or (ii) Seller’s
failure to cure Title Defects (provided, in such case, that Buyer has delivered
to Seller timely written notice of such failure as required by this Agreement);
then Escrow Agent shall refund the Deposit to Buyer, and neither party shall
have any further liability to the other. Except as provided in this Section
above, if the Closing does not occur because a party otherwise fails to perform
its obligations hereunder or because of a party’s breach of a covenant,
representation or warranty, then the non-defaulting party shall have the
remedies provided by Article IX. For purposes of this Section, any failure of
the Gaming Authority to issue Buyer’s gaming license for any reason, shall be
conclusive of failure of the condition of Section 10.02(c)), without regard to
any possibility for appeal or reversal.
 
28

--------------------------------------------------------------------------------


ARTICLE XI.
CONVEYANCE OF ASSETS


11.01. Reserved
 
11.02. Instruments of Conveyance/Closing Documents
 
The following documents will be executed and delivered by Buyer, Seller or the
City of Vicksburg, as indicated, at Closing:
 

 
(a)
Special Warranty Deed. Seller shall execute and deliver to Buyer, and Buyer
shall accept, a Special Warranty Deed with respect to the Land in the form
attached as Exhibit “U.”

 

 
(b)
Bill of Sale for Personal Property. Seller shall execute and deliver to Buyer,
and Buyer shall accept, a bill of sale in the form attached as Exhibit “V”
conveying to Buyer all the Personal Property.

 

 
(c)
Operating Agreements/Leases. Seller and Buyer shall execute and deliver
counterparts of assignment and assumption agreements in the form attached as
Exhibit “W.” Buyer shall deliver any assumption agreements or other documents
required by any third party to any such agreements.

 

 
(d)
Reservations. Seller and Buyer shall execute and deliver counterparts of an
Assignment and Assumption Agreement in the form attached as Exhibit “X” with an
attached computer readable list of such reservations, room and facility
allocation agreements and Hotel/Casino facilities and service agreements
(reflecting the name of the party holding a reservation, date of reservation,
room or service to be provided and rate or charges agreed), and frequent player
club awards (reflecting the amount of award and name and membership number of
the player).

 

 
(e)
Master Agreement. Buyer, Seller and City shall execute and deliver an assignment
and assumption of the Master Agreement effecting the release of Seller in the
form attached as Exhibit “Y.”

 

(f)
Master Agreement Estoppel. The City shall execute and deliver an Estoppel
certificate that confirms the following items: (i)  the Master Agreement is in
full force and effect, except as provided in the First Amendment to Master
Agreement and,  there are no amendments, modifications, supplements,
arrangements modifying, amending or altering the terms of the Master
Agreement;  (ii)  there are no existing defaults (or events, that with the
passage of time may become defaults) under the Master Agreement; and  (iii)
there are no sums with which the City is entitled to receive under the Master
Agreement,  except for amounts to be paid between the date of the Estoppel and
the Closing.

 
29

--------------------------------------------------------------------------------


 

 
(g)
 Non-Foreign Affidavit. Seller shall execute and deliver a Non Foreign Affidavit
in the form attached as Exhibit “Z.”

 

 
(h)
Vessel Bill of Sale. Seller shall deliver a Bill of Sale of the Vessel in the
form attached as Exhibit “AA.”

 

 
(i)
FCC License Transfer Documents. Seller shall deliver documents to transfer FCC
License(s) in the form published by the FCC, attached as Exhibit “BB”, as same
may be modified by the FCC.

 

 
(j)
Closing Statement. Buyer and Seller shall execute and deliver a Closing
Statement setting forth the Purchase Price and all adjustments thereto and
closing costs provided to be paid under this Agreement.

 

 
(k)
Update of Representations and Warranties: Buyer and Seller shall each deliver a
certificate updating their respective warranties and representations and, in the
case of Seller, if necessary, reflect changes of warranted or represented
matters occurring between the date of this Agreement and the Closing, in the
form attached as Exhibit “EE.”

 

 
(l)
Replacement Guaranty. Buyer shall deliver the Replacement Guaranty signed by
Nevada Gold Casinos, Inc. in the form attached as Exhibit “FF,” if required by
the City of Vicksburg.

 

 
(m)
Transfer of Guest Safe Deposit Items. Buyer and Seller shall confirm the
transfer of guest safe or safety deposit box contents by executing and
delivering a Transfer of Guest Items in the form attached as Exhibit “HH.”

 

 
(n)
Transfer of Guest Baggage. Buyer and Seller shall confirm the transfer of guest
baggage entrusted to Seller by executing and delivering a Guests’ Baggage
Inventory Certification in the form attached as Exhibit “II.”

 

 
(o)
Seller’s Affidavit. Seller shall deliver to the Title Insurer its Seller’s
Affidavit in the form attached as Exhibit “JJ.”

 

 
(p)
Vehicle Titles. Seller shall deliver to Buyer certificates of titles endorsed
for transfer to Buyer for all vehicles included in the Personal Property.

 

 
(q)
Certificate of Documentation. Seller shall deliver to Buyer the original
Certificate of Documentation for the Vessel on U.S. Coast Guard Form 1270 or
such successor form as may be required by the United States Coast Guard.

 
30

--------------------------------------------------------------------------------


ARTICLE XII.
 
INSPECTIONS; TITLE TO REAL PROPERTY
 
12.01. Title Insurance Commitment.
 
Seller has obtained and delivered to Buyer Seller’s prior ALTA title insurance
policy (the “Prior Title Policy”) with respect to the Land issued by Fidelity
National Title Insurance Company of New York, Policy #5312-1065954 and dated
July 18, 2003. Seller also has provided to Buyer copies of the documents
referenced in the Prior Title Policy as exceptions to coverage. All exceptions
to coverage and items contained in the Prior Title Policy, all matters shown on
the Prior Title Policy, and all matters shown on the Survey shall be deemed to
be “Permitted Exceptions” hereunder. Without limiting the foregoing, Buyer will
request that the surveyor who prepared the Survey update and reissue the Survey
addressed to Buyer and Buyer’s lender.
 
12.02. Conveyance of Title.
 
At Closing, Seller shall convey and transfer to Buyer marketable title to the
Property, sufficient to enable Buyer’s title company to issue to Buyer, at
Buyer’s expense, the title policies, subject to the Permitted Exceptions.
Notwithstanding anything contained herein to the contrary, the Property shall be
conveyed subject to the following matters, all of which shall be deemed to be
“Permitted Exceptions”:
 
(a) the rights of registered hotel guests, parties to bookings, and other
authorized members and users of other facilities;
 
(b) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;
 
(c) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building, zoning and environmental laws,
ordinances and regulations, now or hereafter in effect relating to the
Hotel/Casino;
 
(d) any liens for municipal betterments first assessed after the date of this
Agreement;
 
(e) all matters appearing on the Prior Title Policy or shown on the Survey;
 
(f) any Title Objections not cured by Seller in accordance with Section 12.05;
and
 
(g) Seller may use any portion of the Purchase Price to clear title of any liens
and encumbrances required to be removed hereunder so long as any instruments so
procured are recorded simultaneously with the deed or, in the case of
institutional mortgages, provided that arrangements in accordance with customary
conveyancing practices in the State of Mississippi are made for discharges
and/or terminations to be promptly procured and recorded after the delivery of
the deed.
 
31

--------------------------------------------------------------------------------


 
12.03. Subsequently Arising Title Defects.
 
Buyer may, within thirty (30) days after the date hereof, notify Seller in
writing of any Title Objections (as hereinafter defined) first appearing of
record with respect to the Real Property after the effective date of the Prior
Title Policy which do not appear on the Prior Title Policy or are not shown on
the Survey. As used herein, a “Title Objection” shall mean a lien, encumbrance
or other matter of record with respect to the Real Property which (i) reflects a
defect in title pursuant to the standards of conveyancing established in the
State of Mississippi, and (ii) would materially and adversely interfere with the
use or operation of the Hotel/Casino as currently used and operated. In the
event Buyer notifies Seller of a Title Objection, then Seller shall have the
right, but not the obligation, to remove, bond over, or cause the Title Company
to insure over, any such Title Objections; provided, however, Seller (A) shall
be obligated to remove, bond over, or cause the Title Company to insure over any
mortgages, financing statements and other monetary liens or monetary
encumbrances on the Real Property (the “Title Obligations”) and (B) may elect to
attempt to remove, bond over or cause to be insured over other Title Objections;
provided, further, Seller shall not be obligated to incur more than One Hundred
Thousand Dollars ($100,000.00) (in the aggregate) in connection with such
attempts, to remove, bond over or cause to be insured over any other Title
Objections which are not Title Obligations. Within five (5) Business Days after
receipt of Buyer’s notice of Title Objections, Seller shall notify Buyer in
writing whether Seller elects to attempt to remove, bond over, or cause the
Title Company to insure over any Title Objections that are not Title
Obligations. If (x) Seller notifies Buyer that Seller elects not to remove, bond
over, or cause the Title Company to insure over any Title Objections that are
specified in Buyer’s notice, or that Seller is unable to remove, bond over, or
cause the Title Company to insure over such Title Objections prior to the date
which is three (3) Business Days prior to the Closing (or any date to which the
Closing has been extended pursuant to this Section 12.05 or otherwise by mutual
agreement of the parties), or (y) Seller notifies Buyer that the cost of
removing, bonding over or insuring over such Title Objections (collectively)
exceeds the foregoing amounts, then Buyer shall, within five (5) days after
delivery of such notice from Seller notify Seller either (i) that it has elected
to proceed with the Closing and accept a conveyance of the Real Property without
offset or reduction of the Purchase Price in which event any Title Objections
which Seller does not remove, bond over or cause the Title Company to insure
over (other than Title Obligations), shall be considered to be Permitted
Exceptions; or (ii) that it has elected to terminate this Agreement in which
event the Deposit shall be returned to Buyer, this Agreement shall terminate,
and thereafter neither party hereto shall have any further rights, obligations
or liabilities hereunder, except to the extent expressly set forth in this
Agreement. If Buyer does not so notify Seller within said five (5) day period,
then Buyer shall be considered to have elected to accept the conveyance of the
Hotel/Casino subject to the Permitted Exceptions, specifically including any
such Title Objections, and to proceed with the Closing with no offset or
reduction in the Purchase Price. If Seller is obligated to cure or elects to
attempt to cure any such Title Objections, then Seller may elect to extend the
scheduled date for Closing by a reasonable additional time to effect such a
cure, but in no event shall the extension exceed sixty (60) days after the
scheduled date for Closing set forth in this Agreement.
 
32

--------------------------------------------------------------------------------


 
12.04. Survey
 
Prior to the date hereof, Buyer ordered, and shall use its best efforts as soon
as possible to obtain, and Seller shall cooperate with Buyer in obtaining, an
ALTA/ACSM land title survey (with field notes) of the Hotel/Casino, conforming
to the survey standards of Buyer or its lender (the “Survey”). Buyer shall pay
the costs of the Survey. Prior to the date hereof, Seller delivered to Buyer a
copy of a survey of the Hotel/Casino prepared by Dimco, Inc. and dated 2003 or
later. Seller authorizes Buyer to use the services of the surveyor(s) producing
such surveys. Buyer shall deliver a copy of the Survey to Seller promptly upon
Buyer’s receipt thereof.


12.05.  AS-IS, WHERE-IS
 
BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE VII
OF THIS AGREEMENT AND THE CLOSING DOCUMENTS DELIVERED HEREUNDER, THE PROPERTY IS
SOLD “AS-IS-WHERE-IS” AND NEITHER SELLER NOR ANY AGENT OR REPRESENTATIVE OF
SELLER HAS MADE, NOR IS SELLER LIABLE FOR OR BOUND IN ANY MANNER BY, ANY EXPRESS
OR IMPLIED WARRANTIES, GUARANTIES, PROMISES, STATEMENTS, INDUCEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY, THE PHYSICAL
CONDITION, INCOME, EXPENSES OR OPERATION THEREOF, THE USES WHICH CAN BE MADE OF
THE SAME OR ANY OTHER MATTER OR THING WITH RESPECT THERETO. WITHOUT LIMITING THE
FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE CLOSING DOCUMENTS DELIVERED HEREUNDER, SELLER IS NOT
LIABLE FOR OR BOUND BY (AND BUYER HAS NOT RELIED UPON) ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, FINANCIAL STATEMENTS PERTAINING TO THE OPERATION OF
THE PROPERTY OR ANY OTHER INFORMATION RESPECTING THE PROPERTY FURNISHED BY
SELLER OR ANY EMPLOYEE, AGENT, CONSULTANT OR OTHER PERSON REPRESENTING OR
PURPORTEDLY REPRESENTING SELLER. BUYER ACKNOWLEDGES THAT TO THE EXTENT REQUIRED
TO BE OPERATIVE, THE DISCLAIMERS OF REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS SECTION 12.07 ARE CONSPICUOUS DISCLAIMERS FOR PURPOSES OF ANY APPLICABLE
LAW, RULE, REGULATION OR ORDER. AS PART OF BUYER’S AGREEMENT TO PURCHASE AND
ACCEPT THE PROPERTY “AS-IS-WHERE-IS” AND NOT AS A LIMITATION ON SUCH AGREEMENT,
BUYER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES AND RELEASES ANY AND ALL
ACTUAL OR POTENTIAL RIGHTS BUYER MIGHT HAVE REGARDING ANY FORM OF WARRANTY,
EXPRESS OR IMPLIED, OF ANY KIND OR TYPE, RELATING TO THE PROPERTY AND ANY
INFORMATION RESPECTING THE PROPERTY. SUCH WAIVER AND RELEASE IS ABSOLUTE,
UNCONDITIONAL, IRREVOCABLE, COMPLETE, TOTAL AND UNLIMITED IN ANY WAY. SUCH
WAIVER AND RELEASE INCLUDES, BUT IS NOT LIMITED TO, A WAIVER AND RELEASE OF
EXPRESS WARRANTIES, IMPLIED WARRANTIES, WARRANTIES OF FITNESS FOR A PARTICULAR
USE, WARRANTIES OF MERCHANTABILITY, WARRANTIES OF HABITABILITY, STRICT LIABILITY
RIGHTS AND CLAIMS OF EVERY KIND AND TYPE, INCLUDING, BUT NOT LIMITED TO, CLAIMS
REGARDING DEFECTS WHICH WERE NOT OR ARE NOT DISCOVERABLE, PRODUCT LIABILITY
CLAIMS, PRODUCT LIABILITY TYPE CLAIMS, ANY RIGHTS AND CLAIMS RELATING TO OR
ATTRIBUTABLE TO ENVIRONMENTAL CONDITIONS, ALL OTHER EXTANT OR LATER CREATED OR
CONCEIVED OF STRICT LIABILITY OR STRICT LIABILITY TYPE CLAIMS AND RIGHTS. This
Section shall survive the Closing without limitation.
 
33

--------------------------------------------------------------------------------


ARTICLE XIII.
THE CLOSING
 
13.01. Time and Place
 

 
(a)
Subject to the conditions in Article X, the casualty and condemnation provisions
in Article XIV, and Seller’s option to extend the Closing Date in connection
with Seller’s election to attempt to cure title defects, the consummation of the
transactions contemplated by this Agreement (“Closing”) shall take place on the
Closing Date at 9:00 a.m. at the office of the Escrow Agent, or at such other
date, place and time as Buyer and Seller may mutually agree upon in writing.
Buyer shall take possession of the Property effective as of the Transfer Time.

 

 
(b)
In the event the Closing does not occur by August 31, 2008, subject to the
rights of Buyer to specific performance, the Agreement shall terminate and the
Deposit shall be returned to Buyer, so long as Buyer is in compliance with all
of the terms and conditions contained in this Agreement to be performed by
Buyer. If Buyer is not in compliance with all of the terms and conditions
contained in this Agreement to be performed by Buyer as of such date, and Seller
is not in material breach of its obligations in this Agreement (and, if Seller
is breach, such breach does not continue for a period of ten (10) business days
after Buyer delivers written notice thereof to Seller), the Deposit shall be
paid to the Seller as liquidated damages as provided in Section 9.04 In the
event the Closing does not occur by August 31, 2008 as a result of the failure
of the applicable governmental authorities to issue a decision on Buyer’s
application for a gaming license and further provided that such regulatory
approval process is ongoing, the outside date for Closing shall be extended to
November 30, 2008.

 
13.02. Price
 
At the Closing, the Deposit shall be applied to payment of the Purchase Price
and Buyer shall pay to Escrow Agent (subject to the adjustments and/or
prorations provided by Article V and Sections 13.03, 13.04 and 13.06) the
balance of the Purchase Price by federal wire transfer of good and clear funds
to a bank account specified by Escrow Agent. Funds representing the balance of
the Purchase Price shall be delivered by Escrow Agent to Seller by federal wire
after delivery of the Closing documents by Seller to the Escrow Agent but before
recording of the deed. In no event shall funds representing the balance of the
Purchase Price be wired to Escrow Agent’s bank account by Buyer later than 12:00
noon (central time) on the Closing Date.
 
34

--------------------------------------------------------------------------------


13.03. Closing Costs
 

 
(a)
Seller shall pay the following costs and expenses at Closing in addition to
other items provided to be adjusted in Sections 5.05 and 5.06:

 

 
(i)
costs for preparing any instruments of conveyance;

 

 
(ii)
Seller’s prorated share of real estate and tangible personal property taxes,
rents, or assessments;

 

 
(iii)
Seller’s own legal expenses; and

 

 
(iv)
50% of any other fees and expenses of closing; and

 

 
(v)
any transfer or sales taxes associated with the transactions contemplated
herein, including without limitation, transfer taxes due and payable upon the
transfer of any of the Property.

 

 
(b)
Buyer shall pay the following costs and expenses when due, but no later than at
Closing:

 

 
(i)
costs of transferring or cancelling (if Seller is not released because of
Buyer’s failure to satisfy credit standards) any Operating Agreements;

 

 
(ii)
recording fees on all instruments recorded;

 

 
(iii)
all costs for issuing the Title Insurance Commitment and the Title Policy and
any costs of updating the Surveys;

 

 
(iv)
Buyer’s prorated share of all real estate and tangible personal property, taxes,
rents, or assessments;

 

 
(v)
all licensing fees, including, without limitation, with respect to Buyer’s
business, gaming and liquor licenses;

 

 
(vi)
Buyer’s own legal expenses; and

 

 
(vii)
50% of any other fees or expenses of closing.

 
13.04. Revenue and Expense Prorations
 
Seller and Buyer will make appropriate apportionments and pro-rations of
expenses, rents, taxes and revenues and settle them by adjustment amounts on the
Closing Statement or the Operations Settlement, as the case may be, in
accordance with the terms and conditions of this Agreement.
 
35

--------------------------------------------------------------------------------


 
13.05. Closing Documents
 
At the Closing, Buyer and Seller shall also execute and deliver such documents
as are required for the Closing, including, but not limited to, those required
by Sections 5.01 and 11.02.
 
13.06. Gaming Procedures and Prorations
 
The Purchase Price shall be reduced by the Seller’s liability for amounts shown
on:
 

 
(a)
Subject to Section 3.01, Seller’s progressive slot machine meters (other than
multi-site progressives); and table games with an in-house progressive jackpot
feature.

 

 
(b)
Buyer shall assume, indemnify and hold Seller harmless from such liability for
item 13.06(a) above.

 
Buyer and Seller shall mutually agree upon a procedure for counting and
determining cash and cash equivalents located at the Hotel/Casino (including,
without limitation, cash, negotiable instruments, and other cash equivalents
located in cages, drop boxes, slot machines and other gaming devices) as of the
Transfer Time and Buyer shall pay to Seller as part of the Operations Settlement
the amount of cash and cash equivalents so determined.
 
Pursuant to the State of Mississippi Gaming Regulation III.E.6(a), Seller shall,
prior to Closing, submit for approval of the Gaming Authority a plan for the
destruction of all chips, tokens and plaquemines at the Hotel/Casino (both as of
the Closing Date and at the conclusion of the redemption period provided in the
following paragraph). Buyer agrees to cooperate fully with Seller in
effectuating the plan that is approved.
 
Pursuant to State of Mississippi Gaming Regulation III.E.6(b), Seller shall, for
a period of not less than 120 days after the cessation of gaming by Seller on
the Property, redeem for cash all of Seller’s gaming chips, tokens and
plaquemines issued prior to the Closing. The procedures to be used by Seller
shall be submitted to the Gaming Authority to the extent required, with a copy
to Buyer, as soon as practical. Buyer acknowledges and agrees that to the extent
the Gaming Authority allows, at the request of Seller, Buyer shall redeem said
chips, tokens and plaquemines and Seller shall reimburse Buyer for said
redemption once per week.
 
Notwithstanding the foregoing two paragraphs, in the event the Gaming Authority
authorizes Buyer to use Seller’s chip, tokens and plaquemines after the Transfer
Time, Buyer may continue to use Seller’s gaming chips, tokens and plaquemines
during the period specified in the License granted to Buyer granted pursuant to
Section 4.02. At or before the termination of the License, Buyer shall comply
with Mississippi Gaming Regulations III.E.6.(a) and (b) with regard to the
redemption of such gaming chips, tokens or plaquemines; provided, however, that
Buyer shall deliver Seller’s gaming chips, tokens and plaquemines to Seller
F.O.B. the Hotel/Casino and Seller shall be responsible to destroy such items at
Seller’s expense and in accordance with all laws and regulations.
 
36

--------------------------------------------------------------------------------


Buyer and Seller shall at the Operations Settlement, inventory all chips, tokens
and plaquemines. A second inventory shall be taken at the expiration of Buyer’s
License and of the 120 day regulatory redemption period. Any increase in the
dollar value of the second inventory over the first inventory (unless caused by
the placing of new inventory into service following the first inventory) shall
be paid by Seller to Buyer within thirty (30) days after the delivery by Buyer
to Seller of a certified accounting of the second inventory by Buyer’s certified
public accounting firm, or by the Gaming Authority.
 
Buyer’s and Seller’s obligations with respect to the redemption and destruction
of gaming chips, tokens and plaquemines and adjustment for changes in the
inventory thereof shall survive Closing.


ARTICLE XIV.
INSURANCE, CONDEMNATION AND CASUALTY
 
14.01. Insurance
 
All of Seller’s fire and casualty insurance may be cancelled by Seller as of the
date of Closing, and any refunded premiums shall be retained by Seller. Buyer
will be responsible for acquiring and placing its casualty insurance and
business interruption insurance liability insurance for periods after the
Closing.
 
14.02. Condemnation and Casualty
 

 
(a)
If, before the Closing, Seller receives notice that the Hotel/Casino and the
Land is to be wholly condemned, or to be condemned in such substantial part as
would materially and adversely affect the ability to operate the remainder of
the Hotel/Casino, or if the Hotel/Casino is wholly destroyed by fire or other
casualty, or if so much of the Hotel/Casino is damaged by fire or other casualty
that: (i) the cost of repairing such damage is at least Five Million Dollars
($5,000,000), as determined by the claims adjuster appointed by the casualty
insurer(s) insuring the Hotel/Casino for Seller (the “Adjustment”); or (ii) more
than one-third (1/3) of the gaming positions on the Vessel or one-third (1/3) of
the guest rooms in the Hotel/Casino are out of operation on the Closing Date
(collectively and separately the “Threshold”), then, in such event, Buyer and
Seller shall each have the right to terminate this Agreement by delivering
notice of termination in writing to the other party within ten (10) days after
the receipt of notice of such condemnation or Adjustment, as the case may be,
(which notice will, to the extent then known, contain the amount of compensation
offered for such condemnation or the adjusted amount of damage caused by the
casualty, as the case may be) and, upon giving such notice of termination, the
Deposit shall be paid by Escrow Agent to Buyer, and Seller and Buyer shall each
be released and discharged from any further obligation to each other hereunder;
provided, however, that if neither Buyer nor Seller elects to terminate this
Agreement, the purchase contemplated herein shall be consummated within the
later of: (i) five (5) Business Days after the expiration of such ten (10) day
period, or (ii) the Closing Date, and Buyer shall be entitled to, reduction of
the Purchase Price in the amount of the Adjustment (the “Casualty Credit”) or to
the condemnation award, as the case may be, as full compensation for the damage
(but shall itself insure business interruption and have no claim against Seller
or Seller’s business interruption insurance) and Seller shall have no
responsibility for the restoration and repair of the Property or any resultant
loss, directly, by subrogation, or otherwise. If the Adjustment has not been
completed and the time for the Buyer and Seller to terminate this Agreement with
respect to such casualty and loss has not expired, prior to the Closing Date,
the Closing Date shall be extended until two (2) days after the later of: (i)
the date upon which the Adjustment is completed, if the adjustment exceeds the
Threshold; and (ii) the date of expiration of the time for Buyer and Seller to
terminate this Agreement.

 
37

--------------------------------------------------------------------------------


 

 
(b)
If, before the Closing, the Hotel/Casino is damaged by fire or other casualty to
the extent that the cost of repairing or restoring the same, and the number of
gaming positions on the Vessel that are out of operation on the Closing Date,
are below the Threshold, or if Seller receives notice that the Hotel/Casino
and/or Land is to be partially condemned, but without materially and adversely
affecting the ability to operate the remaining portion of the Hotel/Casino,
then, and in any such event, the Closing shall proceed as scheduled and Buyer
shall receive the Casualty Credit or the condemnation award, as the case may be,
as full compensation for the damage to the Hotel/Casino (but shall itself insure
business interruption and have no claim against Seller or Seller’s business
interruption insurance), and Seller shall have no responsibility for restoration
or repair of the Property or any resultant loss, directly, by subrogation, or
otherwise.



 
ARTICLE XV.
MISCELLANEOUS COVENANTS AND PROVISIONS
 
15.01. Assignment; Successors and Assigns
 
This Agreement may not be assigned by Buyer directly or indirectly, voluntarily
or involuntarily, by operation of law or otherwise without the prior written
approval of Seller in its sole discretion except to an Affiliate of Buyer who
assumes all obligations under this Agreement in writing acceptable to Seller. No
assignment shall, in any event, release Buyer from any of its obligations to
Seller hereunder. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Any consideration received by Buyer in connection with the
assignment of this Agreement shall, as a condition of any such assignment being
effective, be paid to Seller at the time of the assignment by cash or certified
check, it being the intent of the parties that Buyer shall not be entitled to
receive any profit in connection with any assignment of this Agreement and that
all profit pertaining to the sale of the Property shall belong to Seller.
 
15.02. Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.
 
38

--------------------------------------------------------------------------------


 
15.03. Waiver
 
No failure or delay in acting by any party to this Agreement shall, unless
expressly otherwise provided in this Agreement, be deemed a waiver of such
party’s rights. Any waiver of rights or remedies shall, unless expressly so
provided in this Agreement, be required to be signed by the party charged with
the waiver in order for such waiver to be effective.
 
15.04. Amendments
 
This Agreement may be modified or amended only by the written consent of both
parties.
 
15.05. Further Agreements
 
Each party agrees that it will execute and deliver to the other party any
additional documents, agreements or instruments necessary or reasonable to give
effect to this Agreement or any provision hereof.
 
Buyer agrees to submit its application for its State of Mississippi Gaming
license with the Gaming Authority, any associated applications for finding of
suitability or registration as required by the Gaming Authority, and any
applications for approval of this Agreement and the transaction(s) contemplated
thereby, together with all required supporting information, within thirty (30)
days after the execution of this Agreement and to diligently pursue such license
application and to schedule and attend hearings, and promptly submit any
additional information, documentation, or fees that may be requested by the
Gaming Authority. Seller agrees to deliver to the Gaming Authority any plans of
the Hotel/Casino and any other information pertaining to the Property that are
in its possession and required for Buyer’s gaming license application. Any such
information that is confidential or proprietary shall be delivered in a manner
that will preserve confidentiality.
 
15.06. Attorneys’ Fees
 
In the event that any party is required to retain the services of any attorney
to enforce or otherwise litigate or defend any matter or claim arising out of or
in connection with this Agreement, then the prevailing party shall, subject to
the limitation of Section 9.05, be entitled to its reasonable attorneys’ fees
from the other party.
 
15.07.  Entire Agreement
 
This Agreement sets forth all the promises, representations, agreements,
conditions and understandings relative to the transactions set forth herein, and
neither party is relying upon any promises, representations, agreements,
conditions or understandings, either oral or written, other than those expressed
in this Agreement.
 
15.08. Brokers and Finders
 
Buyer represents and warrants to Seller that Buyer has had no dealings,
negotiations or consultations with respect to the Property or this transaction
with any broker, agent or finder retained exclusively by Buyer. Buyer shall
defend, indemnify and save Seller harmless from and against all costs, fees
(including, without limitation, attorneys’ fees), expenses, liabilities and
claims incurred or suffered by Seller as result of any claim that may be made
against Seller with respect to Buyer’s dealings, negotiations or consultations
with any broker, agent or finder with respect to the Property retained
exclusively by Buyer. In the event that any other advisor, broker, agent or
finder claims to have submitted the Property to Buyer or Seller, to have induced
Buyer to have taken part in any dealings, negotiations or consultations with
respect to the Property or this transaction, Buyer shall also be responsible for
and shall defend, indemnify and save Seller harmless from and against all costs,
fees (including, without limitation, attorneys’ fees), expenses, liabilities and
claims incurred or suffered by Seller as a result of such claim, unless such
claim is proven to have resulted from Seller’s engagement of such person.
 
39

--------------------------------------------------------------------------------


15.09. Notices
 
All notices required, permitted, or given pursuant to the provisions of this
Agreement shall be in writing, and either hand delivered or delivered by
certified mail, postage prepaid, return receipt requested, or by Federal
Express, addressed as follows:
 
If to Buyer:
Robert B. Sturges,
Chief Executive Officer
c/o Nevada Gold & Casinos, Inc.
3040 Post Oak Blvd., Suite 675
Houston, TX 77056
Phone: (713) 621-2245
Fax: (713) 621-6919
E-mail: rsturges@nevadagold.com
   
If to Seller:
Donna More, Vice President
Tropicana Casinos and Resorts
740 Centre View Boulevard
Crestview Hills, KY 41017
Phone: (859) 669-1505
Fax: (859) 578-1190
E-mail: dmore@tropicanacasinos.com
 
and
 
Tedd Friedman, Esq.
Katz, Teller, Brant & Hild
255 East Fifth Street, Suite 2400
Cincinnati, OH 45202
Phone: 513-721-4532
Fax: 513-762-0013
E-mail: tfriedman@katzteller.com



 
40

--------------------------------------------------------------------------------


Notices shall be deemed delivered on the date that is four (4) calendar days
after the notice is deposited in the U.S. mail (not counting the mailing date)
if sent by certified mail, or, if hand delivered, on the date the hand delivery
is made. If given by Federal Express, the notice shall be deemed delivered on
the next business day following the date that the notice is deposited with
Federal Express. The addresses given above may be changed by any party by notice
given in the manner provided herein.
 
15.10. Section Headings
 
The section headings of this Agreement are for reference only and shall not be
used to construe or interpret this Agreement.
 
15.11. Governing Law
 
The laws of the State of Mississippi applicable to contracts made and wholly
performed therein shall govern the validity, construction, performance and
effect of this Agreement. Further, in the event of any conflict between the
exhibits hereto and this Agreement, this Agreement shall control.
 
15.12. Publicity
 
Except as may be required under applicable laws including federal securities
laws, court process or by obligations pursuant to any listing agreement with any
national securities exchange, until the Closing neither party will make any
public announcement or issue any press release concerning this Agreement and the
transactions contemplated hereby without the consent of the other party, which
consent shall not be unreasonably withheld. Subject to the foregoing, Buyer
hereby acknowledges and reaffirms that certain confidentiality letter dated June
19, 2007, executed by Buyer in favor of Seller.
 
15.13. Matters of Drafting
 
Whenever in this Agreement any words of obligation or duty are used in
connection with either party, such words shall have the same force and effect as
though framed in the form of express covenants on the part of the party
obligated.
 
Masculine or feminine pronouns shall be substituted for the neuter form and vice
versa, and the plural shall be substituted for the singular form and vice versa,
in any place or places herein in which the context requires such substitution or
substitutions.
 
15.14. Time of Essence
 
Time is of the essence of this Agreement and all of the terms, provisions,
covenants and conditions hereof.
 
15.15. Nonwaiver
 
The failure to enforce or the delay in enforcement of any provision of this
Agreement by a party hereto or the failure of a party hereto to exercise any
right hereunder shall in no way be construed to be a waiver of such provision or
right (or of any other provision or right hereof whether of a similar or
dissimilar nature) unless such party expressly waives such provision or right in
writing.
 
41

--------------------------------------------------------------------------------


In Witness Whereof, this Agreement has been duly executed and delivered as of
the date first above written.
 

 
BUYER:
 
NEVADA GOLD VICKSBURG, LLC
       
By:
/s/ Robert B. Sturges, CEO
 
 
Nevada Gold & Casinos, Inc.
 
Its:
Member
       
SELLER:
         
COLUMBIA PROPERTIES VICKSBURG, LLC
       
By:
/s/ Columbia Properties Vicksburg, LLC



GUARANTY


Columbia Sussex Corporation, a Kentucky corporation (“CSC”) hereby guarantees
the prompt payment and performance of the Seller’s indemnity obligations
contained in Section 9.03 of the Agreement, as limited by the express terms and
conditions of Article IX therein. Except as provided in the foregoing sentence,
CSC is not liable for any obligation of the Seller under the foregoing
Agreement.





 
COLUMBIA SUSSEX CORPORATION
     
By: /s/ William J. Yung
 
William J. Yung, President



42

--------------------------------------------------------------------------------



LIST OF EXHIBITS
 
EXHIBIT A
Legal Description
   
EXHIBIT A-1
Survey
   
EXHIBIT B
Operating Agreements
   
EXHIBIT C
Promissory Note
   
EXHIBIT D
Purchase Price Allocation
   
EXHIBIT E
Passenger/Delivery Vehicles
   
EXHIBIT F
Notices of Violation
   
EXHIBIT G
Licenses and Permits
   
EXHIBIT H
Operating Agreements to be Terminated at Closing
   
EXHIBIT I
Leases to be Assumed
   
EXHIBIT J
Trademarks and Service Marks
   
EXHIBIT K
Employee Positions
   
EXHIBIT L
FCC License(s)
   
EXHIBIT M
Corp of Engineers Permit(s)
   
EXHIBIT N
Buyer’s Principal Information Statement and Buyer’s Financial Statement and
Certificate
 
 
EXHIBIT O
Escrow Agreement
   
EXHIBIT P-1
System Marks
   
EXHIBIT P-2
Licensed Marks
   
EXHIBIT Q
Purpose of Marks
   
EXHIBIT R
Excluded Software
   
EXHIBIT S
Historic Operating Agreements

 
 

--------------------------------------------------------------------------------


 

   
EXHIBIT T
Reserved
   
EXHIBIT U
Special Warranty Deed
   
EXHIBIT V
Bill of Sale Personal Property
   
EXHIBIT V-1
Excluded Personal Property
   
EXHIBIT V-2
Bill of Sale
   
EXHIBIT W
Assignment and Assumption of Operating Agreements/Lease
   
EXHIBIT X
Assignment and Assumption of Reservations and Frequent Player Awards
   
EXHIBIT Y
Assignment and Assumption of Master Agreement and Release/Replacement Guaranty
 
 
EXHIBIT Z
Non-Foreign Affidavit
   
EXHIBIT AA
Vessel Bill of Sale
   
EXHIBIT BB
FCC License Assignment
   
EXHIBIT CC
Reserved
   
EXHIBIT DD
Reserved
   
EXHIBIT EE
Update of Warranties and Representations
   
EXHIBIT FF
Replacement Guaranty
   
EXHIBIT GG
Reserved
   
EXHIBIT HH
Transfer of Guest Items
   
EXHIBIT II
Guest’s Baggage Inventory Certification
   
EXHIBIT JJ
Seller’s Affidavit

 

--------------------------------------------------------------------------------


LIST OF EXHIBITS




EXHIBIT A
Legal Description
   
EXHIBIT A-1
Survey
   
EXHIBIT B
Operating Agreements
   
EXHIBIT C
Promissory Note
   
EXHIBIT D
Purchase Price Allocation
   
EXHIBIT E
Passenger/Delivery Vehicles
   
EXHIBIT F
Notices of Violation
   
EXHIBIT G
Licenses and Permits
   
EXHIBIT H
Operating Agreements to be Terminated at Closing
   
EXHIBIT I
Leases to be Assumed
   
EXHIBIT J
Trademarks and Service Marks
   
EXHIBIT K
Employee Positions
   
EXHIBIT L
FCC License(s)
   
EXHIBIT M
Corp of Engineers Permit(s)
   
EXHIBIT N
Buyer’s Principal Information Statement and Buyer’s Financial Statement and
Certificate
   
EXHIBIT O
Escrow Agreement
   
EXHIBIT P-1
System Marks
   
EXHIBIT P-2
Licensed Marks
   
EXHIBIT Q
Purpose of Marks
   
EXHIBIT R
Excluded Software
   
EXHIBIT S
Historic Operating Agreements

 

--------------------------------------------------------------------------------


 
 

   
EXHIBIT T
Reserved
   
EXHIBIT U
Special Warranty Deed
   
EXHIBIT V-1
Excluded Personal Property
   
EXHIBIT V-2
Bill of Sale
   
EXHIBIT W
Assignment and Assumption of Operating Agreements/Lease
   
EXHIBIT X
Assignment and Assumption of Reservations and Frequent Player Awards
   
EXHIBIT Y
Assignment and Assumption of Master Agreement and Release/Replacement Guaranty
   
EXHIBIT Z
Non-Foreign Affidavit
   
EXHIBIT AA
Reserved
   
EXHIBIT BB
FCC License Assignment
   
EXHIBIT CC
Reserved
   
EXHIBIT DD
Assignment and Assumption of Agreement and Release
   
EXHIBIT EE
Update of Warranties and Representations
   
EXHIBIT FF
Replacement Guaranty
   
EXHIBIT GG
Reserved
   
EXHIBIT HH
Transfer of Guest Items
   
EXHIBIT II
Guest’s Baggage Inventory Certification
   
EXHIBIT JJ
Seller’s Affidavit
   

 

--------------------------------------------------------------------------------


EXHIBIT A
Legal Description
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT A-1
Survey


See Dimco, Inc. Survey previously provided to Buyer.
 
 
 

 
 

 

--------------------------------------------------------------------------------


EXHIBIT B
Operating Agreements



 
1)
Wide Area Network Services Agreement between Harrah’s Vicksburg Corporation and
Bally Gaming, Inc. dated November 13, 2001




 
2)
Casino Services Agreement between Wimar Tahoe Corporation dba Columbia
Entertainment and Columbia Properties Vicksburg, LLC dated January 3, 2007 [to
be terminated at closing]




 
3)
Service Agreement between Columbia Sussex Corporation and Columbia Properties
Vicksburg, LLC dated October 27, 2003 [to be terminated at closing]




 
4)
Mississippi $1,000,000 Pyramid Nickel Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated June 21, 2001 and addendum thereto dated
June, 2001




 
5)
Mississippi “Diamond Cinema Nickel” Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated August 16, 2002 and addendum thereto dated
August 8, 2002




 
6)
Mississippi Megabucks Gaming Rights Agreement between IGT and Harrah’s Vicksburg
Corporation dated May 10, 1995




 
7)
Mississippi Regis Cash Club Nickel Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated January 23, 2002 and addendum thereto dated
January, 2002




 
8)
Mississippi Wheel of Fortune Half Dollar Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated May 3, 2001 and addendum thereto dated
April 30, 2001




 
9)
Mississippi Wheel of Fortune Dollar Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated June 13, 2000 and addendum thereto dated
June 13, 2000




 
10)
Mississippi Wheel of Fortune Quarter Progressive Agreement between IGT and
Harrah’s Vicksburg Corporation dated June 13, 2000 and addendum thereto dated
June 13, 2000




 
11)
Parts and Labor Service Agreement between Mid-South Automatic Door Division of
Crain Enterprises, Inc. and Horizon Casino and Hotel




 
12)
Assignment Agreement between Avaya, Inc., Harrah’s Vicksburg Corporation and
Columbia Sussex Corporation

 

--------------------------------------------------------------------------------


 

 
13)
Addendum to Purchase/Service Agreement Contract No. 00227780749 Order No.
22032130 between Avaya, Inc. and Harrah’s Vicksburg Corporation dated February
4, 2002




 
14)
Preventative Maintenance Inspection Agreement between Cummins Allison Corp. and
Harrah’s Vicksburg dated February 15, 1994 and corresponding Consent and Release
to Assignment of Operating Agreement executed by Cummins Allison Corp. dated
August 12, 2003




 
15)
Master Maintenance Agreement between Dover Elevator Company and Harrah’s Casino
dated November 18, 1994 and corresponding Consent and Release to Assignment of
Operating Agreement executed by Dover Elevator Company dated September 4, 2003




 
16)
Equipment Sale Agreement between AGI Distribution, Inc. dba Acres Gaming
Incorporated and Columbia Properties Vicksburg, LLC dated August 1, 2003

 

 
17)
Assignment and Assumption of Purchase and Sale Agreement between Ft. Mitchell
Construction Company and Columbia Properties Vicksburg, LLC dated July 15, 2003
[to be terminated at closing]




 
18)
Order and Agreement for Painted Bulletins between Goodview Outdoor, LLC and
Harrah’s Vicksburg Corporation dated September 1, 2002 and addendum thereto
dated August, 2002




 
19)
Order and Agreement for Painted Bulletins between Goodview Outdoor, LLC and
Harrah’s Vicksburg Corporation dated September 1, 2002 and addendum thereto
dated August, 2002




 
20)
Order and Agreement for Painted Bulletins between Goodview Outdoor, LLC and
Harrah’s Vicksburg Corporation dated September 1, 2002 and addendum thereto
dated August, 2002




 
21)
Airport Advertising Agreement between Interspace Airport Advertising and
Harrah’s Casino and Hotel dated May 3, 2000 [written notice of termination of
this agreement has been delivered with an effective termination date of March
31, 2008]




 
22)
Service Agreement between Metro-Communications, Inc. and Harrah’s Casino-Hotel
dated April 23, 1997 and corresponding Consent and Release to Assignment of
Operating Agreement executed by Metro-Communications, Inc. dated August 12, 2003

 

--------------------------------------------------------------------------------



 

 
23)
Service Agreement between Metro-Communications, Inc. and Harrah’s dated May 28,
1997 and corresponding Consent and Release to Assignment of Operating Agreement
executed by Metro-Communications, Inc. dated August 12, 2003




 
24)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated October 25, 2002 and addendum thereto dated November, 2002 and
corresponding Consent and Release to Assignment of Operating Agreement executed
by Lamar-Jackson, MS




 
25)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated October 25, 2002 and addendum thereto dated November 25, 2002 and
corresponding Consent and Release to Assignment for second October 25, 2002
Contract




 
26)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated December 9, 2002 and addendum thereto dated February 25, 2003 and
corresponding Consent and Release to Assignment of Operating Agreement executed
by Lamar-Jackson, MS




 
27)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated March 13, 2003 and addendum thereto dated April, 2003 and corresponding
Consent and Release to Assignment of Operating Agreement executed by
Lamar-Jackson, MS




 
28)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated August 2, 2002 and corresponding Consent and Release to Assignment of
Operating Agreement executed by Lamar-Jackson, MS




 
29)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated February 5, 2003 and addendum thereto dated February, 2003 and
corresponding Consent and Release to Assignment of Operating Agreement executed
by Lamar-Jackson, MS




 
30)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated April 23, 2003 and addendum thereto dated April, 2003 and corresponding
Consent and Release to Assignment of Operating Agreement executed by
Lamar-Jackson, MS




 
31)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated March 13, 2003 and addendum thereto dated April, 2003 and corresponding
Consent and Release to Assignment of Operating Agreement executed by
Lamar-Jackson, MS




 
32)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated July 12, 2002 and corresponding Consent and Release to Assignment of
Operating Agreement executed by Lamar-Jackson, MS dated October 9, 2003

 

--------------------------------------------------------------------------------



 

 
33)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated March 13, 2003 and addendum thereto dated April, 2003 and corresponding
Consent and Release to Assignment of Operating Agreement executed by
Lamar-Jackson, MS




 
34)
Bulletin Contract between The Lamar Companies and Harrah’s Vicksburg Corporation
dated January 3, 2003 and addendum thereto dated February 25, 2003 and
corresponding Consent and Release to Assignment for January 3, 2003

 
35)
On Command Service Agreement between On Command Video Corporation and Columbia
Properties Vicksburg, LLC dated January 9, 2004




 
36)
On Command Video Service Agreement between on Command Video Corporation and
Harrah’s Vicksburg Corporation dated September 7, 1993 and corresponding Consent
and Release to Assignment of Operating Agreement executed by On Command Video
Corporation




 
37)
Order and Agreement for Painted Bulletins between Outdoor Visuals of
Mississippi, LLC and Harrah’s Vicksburg Corporation dated July 9, 2002 and
addendum thereto dated July, 2002 and corresponding Consent and Release to
Assignment of Operating Agreement executed by Outdoor Visuals of Mississippi,
LLC dated August 15, 2003




 
38)
“S.M.A.R.T.” Service Agreement between Horizon’s Casino and Hermetic Rush
Services, Inc. dated January 28, 2004




 
39)
Agreement between Horizon Casino and Schindler Elevator Corporation dated
September 1, 2005




 
40)
Agreement between Scallions Lawn Service and Horizon Hotel Casino dated April
27, 2006




 
41)
Agreement between Loop Linen Service, Incorporated and Horizon Hotel and Casino
dated August 30, 2006

 
 

 

--------------------------------------------------------------------------------


EXHIBIT C
 
Promissory Note
 
PROMISSORY NOTE




$_____________
___________, 2008





FOR VALUE RECEIVED, ____________ ("Maker") promises to pay to the order of
______________ ("Holder"), at ___________________, or such other address as
Holder may from time to time designate, the principal sum of
____________________________ DOLLARS ($____________), together with interest
thereon from the date hereof. Principal and interest shall be payable in
immediately available funds in lawful money of the United States of America
without set-off, deduction or counterclaim.


Interest on this Note shall accrue at the "Target Rate" (as defined below), plus
one percent (1%). The Target Rate on the date of this Note is __________ percent
(___%) and the initial interest rate as of the date of this Note is __________
percent (___%). The interest rate will be adjusted on each date of change in the
Target Rate to reflect the Target Rate in effect on the date of adjustment. For
purposes of this Note, the "Target Rate" shall be the amount charged to Maker
for mezzanine financing provided by CIBC (or such other financing source used by
Maker). Accrued interest on this Note will be due and payable concurrently with
payments of principal.


The entire outstanding principal amount of, and all accrued and unpaid interest
on, this Note shall be due and payable in full on _______________, 20__ [three
(3) years after Closing] (the "Maturity Date").
 
Payments received will be applied in the following order: (i) to repayment of
any amounts owed to Holder for charges, fees and expenses (including reasonable
attorneys’ fees), (ii) to accrued interest, and (iii) to principal. Maker may
prepay this Note in whole or in part at any time without penalty or premium.
Partial payments will be applied first to accrued and unpaid interest and second
to reduce the remaining payments of principal balance of this Note in the
inverse order of their maturity. Partial prepayments will not affect the due
date or amount of any installment owing under this Note, except as expressly
stated in the preceding sentence.
Maker shall pay on demand all costs of collection of any amounts due under this
Note, or in connection with the enforcement of or realization on any security
for this Note, including without limitation reasonable attorneys' fees and
expenses. Upon the occurrence and during the continuance of an event of default
(as defined below) or after the Maturity Date, interest shall accrue at a rate
per annum equal to the sum of 5.0% plus the rate provided for herein. If any
amount due under this Note is unpaid for ten (10) days or more, Maker shall pay
a late charge equal to 5.0% of such unpaid amount, in addition to any other sums
due under this Note (and without limiting Holder's other remedies on account
thereof).


The unpaid principal balance of this Note, together with all accrued interest,
will become immediately due and payable at the option of Holder upon the
occurrence of any of the following events of default: (a) Maker's failure to
make payment of any amount due under this Note when due; (b) if Maker disposes
of a substantial part of its business or assets, whether by sale, lease, merger,
consolidation, or in any other manner, and whether in one transaction or in a
series of related transactions; (c) if a petition or other request for relief is
filed by or with the consent of Maker under any bankruptcy, insolvency, or
reorganization law providing for the relief of debtors; (d) if a petition or
other request for relief is filed against Maker under any such law and is not
dismissed within sixty (60) days of filing; (e) if Maker becomes insolvent or
executes an assignment for the benefit of creditors, or if any appointment is
made of a receiver or trustee for any property of Maker; (f) upon Maker’s
dissolution; or (g) if Maker defaults in the payment or performance of any
obligations required to be paid or performed by it pursuant to its primary bank
financing and such default authorizes or permits the lender thereunder to
accelerate repayment of such financing.



--------------------------------------------------------------------------------


No delay or omission of Holder in exercising any right hereunder shall operate
as a waiver of such right or of any other right hereunder. A waiver on any one
occasion shall not be construed as a bar to or a waiver of any such right on any
future occasion.


Maker waives presentment, notice of protest, protest, and all other demands and
notices in connection with the delivery, acceptance, performance, default, or
enforcement of this Note.
 
Neither the liability of Maker nor the rights of Holder shall be affected by and
Maker consents to and waives notice of (a) any renewal or extension of time for
payment of this Note, on any terms and at any rate of interest, or any other
indulgence granted by Holder; (b) any addition or release (including a discharge
in bankruptcy) of any person primarily or secondarily liable for payment of this
Note; (c) any substitution, exchange, surrender, or release of any collateral
securing payment of this Note; (d) any delay, omission, or forbearance in the
enforcement of payment of this Note; or (e) any delay, omission, or forbearance
by Holder in exercising any right or power with respect to this Note.


This Note shall be binding upon Maker and Maker’s heirs, successors, assigns and
legal representatives, and shall inure to the benefit of Holder and Holder’s
heirs, successors, endorsees, assigns, and legal representatives. 
Maker: (a) consents to the application of Kentucky law to any dispute arising
under this Note (without reference to its conflicts of laws principles) and to
the jurisdiction of the federal and state courts Commonwealth of Kentucky over
any suit brought in connection with this Note; (b) waives and agrees to waive
any objection to such a suit being so brought by reason of the lack of personal
jurisdiction of any such court or any claim that any such court constitutes an
inconvenient forum; (c) agrees that it may be served with process in any such
suit by notice delivered to its then current address. AS A SPECIFICALLY
BARGAINED INDUCEMENT FOR HOLDER TO EXTEND CREDIT TO MAKER, MAKER WAIVES TRIAL BY
JURY.


Witness:
Maker:
     
__________________________________
        ____________________________________
By: _______________________________
Print Name:________________________________
Print Name:__________________________
 
Title:_______________________________


 

--------------------------------------------------------------------------------


EXHIBIT D
 
Purchase Price Allocation
 
Description
 
Amount
 
 
 
 
 
Land
 
$
3,500,000.00
 
 
   

 
Land Improvements
 
$
8,500,000.00
 
(includes parking garage,
   

 
paved parking, ramps, etc.)
   

 
 
   

 
Building
 
$
19,000,000.00
 
 
   

 
Personal Property/Casino Equipment
 
$
3,000,000.00
 
 
   

 
Boat
 
$
1,000,000.00
 
 
   

 
Total
 
$
35,000,000.00
 


 

--------------------------------------------------------------------------------


EXHIBIT E
 
Passenger/Delivery Vehicles
 


 
None. 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT F
 
Notices of Violation
 

 
1)
City of Vicksburg Building and Inspections Department notice of
deficiencies/violations dated October 5, 2007



 
 

 

--------------------------------------------------------------------------------


EXHIBIT G
 
Licenses and Permits
 

 
1)
Gaming License No. 593 issued by the State of Mississippi on October 27, 2006




 
2)
Alcoholic Beverage Permit No. 021934 issued by Mississippi State Tax Commission
Alcoholic Beverage Control Division on November 19, 2003




 
3)
Food Facility Permit No. 4240040-148697 issued by Mississippi State Department
of Heath on November 24, 2003




 
4)
Food Facility Permit No. 4240040-148695 issued by Mississippi State Department
of Heath on November 24, 2003




 
5)
Food Facility Permit No. 4240040-148699 issued by Mississippi State Department
of Heath on November 24, 2003




 
6)
Food Facility Permit No. 4240040-148691 issued by Mississippi State Department
of Heath on November 24, 2003




 
7)
Food Facility Permit No. 4240040-148693 issued by Mississippi State Department
of Heath on November 24, 2003




 
8)
Beer Permit and Privilege License No. 75-13080-7 issued by State of Mississippi
on August 6, 2004




 
9)
Beer Permit and Privilege License No. 75-13070-8 issued by State of Mississippi
on August 6, 2004




 
10)
Privilege License No. 2008 55 issued by City of Vicksburg on October 1, 2007




 
11)
Elevator Permit




--------------------------------------------------------------------------------





EXHIBIT H
Operating Agreements to be Terminated at Closing


1)
Casino Services Agreement between Wimar Tahoe Corporation dba Columbia
Entertainment and Columbia Properties Vicksburg, LLC dated January 3, 2007



2)
Service Agreement between Columbia Sussex Corporation and Columbia Properties
Vicksburg, LLC dated October 27, 2003



3)
Assignment and Assumption of Purchase and Sale Agreement between Ft. Mitchell
Construction Company and Columbia Properties Vicksburg, LLC dated July 15, 2003



 

 

--------------------------------------------------------------------------------




EXHIBIT I
Leases to be Assumed



 
1)
ATM Lease and Exclusivity Agreement between Columbia Properties Vicksburg, LLC
and Hibernia National Bank dated October 2, 2003




 
2)
Warehouse Lease Agreement between Jim Powers and Harrah’s Vicksburg Corporation
dated February 1, 1999 and corresponding Consent and Release to Assignment of
Operating Agreement executed by Jim Powers dated September 15, 2003




 
3)
Fax Equipment Lease Agreement between Lanier Worldwide, Inc. and Harrah’s
Vicksburg Corporation dated August 1, 2001 and corresponding Consent and Release
to Assignment of Operating Agreement executed by Lanier Worldwide, Inc. dated
August 13, 2003




 
4)
Fax Equipment Lease Agreement between Lanier Worldwide, Inc. and Harrah’s
Vicksburg Corporation dated September 1, 2001 and corresponding Consent and
Release to Assignment of Operating Agreement executed by Lanier Worldwide, Inc.
dated August 8, 2003




 
5)
Billboard Lease Agreement between OMI Enterprises and Harrah’s Vicksburg
Corporation dated October 12, 2001 and corresponding Consent and Release to
Assignment of Operating Agreement executed by OMI Enterprises dated August 27,
2003




 
6)
Billboard Lease Agreement between Outdoor Visuals of Mississippi, LLC and
Harrah’s Vicksburg Corporation dated July 9, 2002




 
7)
Lease Agreement between Pitney Bowes Credit Corporation and Harrah’s Casino and
corresponding Assignment of Lease and Assumption Agreement between Harrah’s
Casino, Columbia properties Vicksburg, LLC and Pitney Bowes Credit Corporation
dated September 19, 2003




 
8)
Second Riverboat Property Lease between Harrah’s Vicksburg Corporation and the
Mayor and Aldermen of the City of Vicksburg dated June 23, 1993




 
9)
Master Agreement of Purchase and Sale between the Mayor and Aldermen of the City
of Vicksburg, Mississippi and Harrah’s Vicksburg Corporation dated January 21,
1993 and accompanying first amendment dated May 7, 1993

 

 
10)
Amended and Restated Master Agreement of Purchase and Sale between the Mayor and
Aldermen of the City of Vicksburg, Mississippi and Columbia Properties
Vicksburg, LLC dated October 24, 2003

 

--------------------------------------------------------------------------------



 

 
11)
Master Lease Agreement between Sharp Electronics Financial Services and Columbia
Properties Vicksburg, LLC dated September 26, 2003




 
12)
Encroachment Agreement between City of Vicksburg, Mississippi and Harrah’s
Vicksburg Corporation dated June 2, 2003




 
13)
Second Encroachment Agreement between City of Vicksburg, Mississippi and
Harrah’s Vicksburg Corporation dated June 10, 2003




 
14)
Agreement between Harrah’s Vicksburg Corporation and MidSouth Rail Corporation
dated June 21, 1993




 

--------------------------------------------------------------------------------




(a)  EXHIBIT J
Trademarks and Service Marks
 


 
(b)
1)
Horizon Casino
     
(c)
         
(d)
         
(e)
         
(f)
   

 

 

--------------------------------------------------------------------------------




EXHIBIT K
Employee Positions


Vicksburg - 62 Active Employees
               
Loc
Dept
Employee#
Employee Name
Pay Rate
Hire Date
Job Class
62
1500
13491
 
12.61
12/28/1993
ACCOUNTING/FINANCE
62
1500
10746
 
15.38
4/20/1998
ACCOUNTING/FINANCE
62
1500
10632
 
8.48
6/04/2005
ACCOUNTING/FINANCE
62
1500
10874
 
8.48
8/13/2005
ACCOUNTING/FINANCE
62
1500
13392
 
8.24
9/17/2006
ACCOUNTING/FINANCE
62
1500
11295
 
28.84
11/1/1993
ASSISTANT CASINO GEN MGR
62
401
11524
 
9.5
2/13/1994
BAR SERVER
62
401
11393
 
9.45
6/07/2004
BAR SERVER
62
401
11440
 
8
6/01/2005
BAR SERVER
62
401
10969
 
8.2
8/19/2005
BAR SERVER
62
401
11209
 
8.24
6/23/2006
BAR SERVER
62
401
17062
 
8
8/02/2007
BAR SERVER
62
401
32771
 
8
9/07/2007
BAR SERVER
62
401
11885
 
8
5/16/2006
BARBACK
62
401
15441
 
8
4/03/2007
BARBACK
62
401
32881
 
8
10/7/2007
BARBACK
62
401
10780
 
7.39
10/21/2005
BARSEVER
62
401
10837
 
5.15
10/27/2006
BARSEVER
62
401
10130
 
5.15
11/28/2006
BARSEVER
62
401
14259
 
9
12/28/2006
BARSEVER
62
401
14640
 
5.15
1/26/2007
BARSEVER
62
401
14834
 
5.85
2/27/2007
BARSEVER
62
401
15921
 
5.15
5/12/2007
BARSEVER
62
401
17411
 
5.15
8/09/2007
BARSEVER
62
401
17410
 
5.15
9/07/2007
BARSEVER
62
401
32867
 
5.15
9/27/2007
BARSEVER
62
401
32866
 
5.15
9/28/2007
BARSEVER
62
401
32962
 
5.15
10/13/2007
BARSEVER
62
401
32963
 
5.15
10/16/2007
BARSEVER
62
401
11669
 
15.38
6/18/2004
BEV SUP
62
306
10669
 
11.25
5/28/2001
BQT CAPT
62
301
11146
 
7.43
5/27/2005
BUS HELP
62
301
10700
 
7.43
1/06/2006
BUS HELP
62
301
14374
 
7
10/20/2006
BUS HELP
62
301
32654
 
7
9/07/2007
BUS HELP
62
170
13468
 
10.25
4/26/1999
CAGE CASHIER
62
170
10719
 
9.56
3/01/2002
CAGE CASHIER
62
170
13489
 
8.94
11/13/2004
CAGE CASHIER
62
170
10923
 
10
12/5/2004
CAGE CASHIER
62
170
10673
 
8.67
11/15/2005
CAGE CASHIER
62
170
11004
 
8.75
5/12/2006
CAGE CASHIER
62
170
11367
 
8.5
9/02/2006
CAGE CASHIER

 

--------------------------------------------------------------------------------


 
62
170
11655
 
10
10/8/2006
CAGE CASHIER
62
170
11870
 
8.75
10/16/2006
CAGE CASHIER
62
170
15920
 
8.5
5/12/2007
CAGE CASHIER
62
170
15922
 
8.5
5/12/2007
CAGE CASHIER
62
170
15923
 
8.5
5/12/2007
CAGE CASHIER
62
170
15978
 
8.5
5/20/2007
CAGE CASHIER
62
170
16731
 
8.5
7/07/2007
CAGE CASHIER
62
170
33053
 
8.5
10/19/2007
CAGE CASHIER
62
170
11024
 
11.78
7/24/2005
CAGE MAIN BANK
62
170
10843
 
10.3
2/23/2007
CAGE MAIN BANK
62
170
15785
 
10
5/06/2007
CAGE MAIN BANK
62
170
15924
 
10
5/12/2007
CAGE MAIN BANK
62
170
17267
 
10
8/25/2007
CAGE MAIN BANK
62
170
14848
 
11.78
2/16/2007
CAGE SHIFT SUPER
62
170
32709
 
11.3
9/16/2007
CAGE SHIFT SUPER
62
301
12368
 
7.69
6/06/2005
CASHIER
62
301
13494
 
8
1/21/2006
CASHIER
62
301
15937
 
7
5/19/2007
CASHIER
62
1500
10799
 
11.53
1/12/2005
CASINO ACCOUNTANT
62
1500
11738
 
12.83
11/4/1993
CASINO ADMIN ASST. G&A
62
1500
13590
 
8.54
8/23/1999
CASINO ADMIN ASST. G&A
62
1500
11151
 
10.01
3/06/2000
CASINO ADMIN ASST. G&A
62
1500
10878
 
13.79
10/20/2003
CASINO ADMIN ASST. G&A
62
1500
13388
 
21.78
12/8/1993
CASINO CONTROLLER
62
120
10875
 
6.56
11/8/1993
CASINO DEALER
62
120
13512
 
6.64
11/8/1993
CASINO DEALER
62
120
13562
 
7.46
11/8/1993
CASINO DEALER
62
120
10714
 
7.11
11/13/1993
CASINO DEALER
62
120
11016
 
7.26
11/13/1993
CASINO DEALER
62
120
12162
 
6.9
11/13/1993
CASINO DEALER
62
120
11009
 
6.9
3/16/1994
CASINO DEALER
62
120
13500
 
6.41
6/24/1994
CASINO DEALER
62
120
11040
 
7.1
10/27/1995
CASINO DEALER
62
120
10857
 
5.95
4/11/1997
CASINO DEALER
62
120
13456
 
6.02
3/09/1999
CASINO DEALER
62
120
13477
 
6.01
7/19/1999
CASINO DEALER
62
120
14388
 
6.5
6/08/2000
CASINO DEALER
62
120
13503
 
6.9
1/07/2002
CASINO DEALER
62
120
10128
 
6.9
8/11/2003
CASINO DEALER
62
120
10713
 
5.84
8/06/2004
CASINO DEALER
62
120
11029
 
5.62
8/28/2004
CASINO DEALER
62
120
13425
 
5.52
3/04/2005
CASINO DEALER
62
120
11279
 
6.9
4/19/2005
CASINO DEALER
62
120
10800
 
6.63
2/15/2006
CASINO DEALER
62
120
11269
 
5.72
3/06/2006
CASINO DEALER
62
120
10600
 
5.41
3/31/2006
CASINO DEALER
62
120
10693
 
6.69
5/19/2006
CASINO DEALER
62
120
10701
 
6.69
5/26/2006
CASINO DEALER
62
120
11763
 
5.35
9/01/2006
CASINO DEALER
62
120
13402
 
6.69
9/08/2006
CASINO DEALER

 

--------------------------------------------------------------------------------


 
62
120
10449
 
6.5
9/18/2006
CASINO DEALER
62
120
13557
 
7.5
9/29/2006
CASINO DEALER
62
120
10847
 
5.66
10/14/2006
CASINO DEALER
62
120
10823
 
5.5
12/16/2006
CASINO DEALER
62
120
14915
 
5.5
3/06/2007
CASINO DEALER
62
120
15237
 
6.5
3/09/2007
CASINO DEALER
62
120
15445
 
5.25
4/04/2007
CASINO DEALER
62
120
15591
 
5.5
4/06/2007
CASINO DEALER
62
120
15593
 
6.5
4/06/2007
CASINO DEALER
62
120
15775
 
6.25
4/20/2007
CASINO DEALER
62
120
16312
 
6.5
6/08/2007
CASINO DEALER
62
120
16567
 
6
6/22/2007
CASINO DEALER
62
120
16669
 
6.5
6/29/2007
CASINO DEALER
62
120
16826
 
6.5
7/16/2007
CASINO DEALER
62
120
17245
 
5.5
8/23/2007
CASINO DEALER
62
120
17266
 
5.5
8/24/2007
CASINO DEALER
62
120
17385
 
6.5
9/07/2007
CASINO DEALER
62
120
32752
 
5.5
9/21/2007
CASINO DEALER
62
120
32754
 
6.5
9/21/2007
CASINO DEALER
62
120
32868
 
6.5
10/1/2007
CASINO DEALER
62
120
33113
 
5.5
10/26/2007
CASINO DEALER
62
120
10384
 
18.57
11/13/1993
CASINO GAMES FLOOR/DEALER
62
120
10926
 
16.55
11/13/1993
CASINO GAMES FLOOR/DEALER
62
120
13560
 
16.23
11/13/1993
CASINO GAMES FLOOR/DEALER
62
120
11812
 
18
10/7/2005
CASINO GAMES FLOOR/DEALER
62
120
11980
 
17
8/24/2006
CASINO GAMES FLOOR/DEALER
62
120
15242
 
17
3/09/2007
CASINO GAMES FLOOR/DEALER
62
120
11014
 
22.96
11/13/1993
CASINO GAMES SHIFT MGR
62
120
11737
 
20.6
11/13/1993
CASINO GAMES SHIFT MGR
62
120
10687
 
18.99
5/19/1995
CASINO GAMES SHIFT MGR
62
120
11173
 
22.29
5/19/1995
CASINO GAMES SHIFT MGR
62
120
10585
 
21
9/17/2004
CASINO GAMES SHIFT MGR
62
120
11035
 
19.1
11/20/1993
CASINO GAMES SUPER
62
1500
10716
 
38.46
8/27/2006
CASINO GENERAL MANAGER
62
1510
15330
 
25
3/09/2007
CASINO HR MANAGER
62
1360
10905
 
16.3
5/17/1999
CASINO INSPECT UTILITY
62
1500
15778
 
23.79
5/01/2007
CASINO MIS
62
1150
10809
 
18.32
12/13/1996
CASINO MRKT SPEC EVENTS MGR
62
120
11501
 
10.7
12/15/1997
CASINO PIT CLERK
62
120
10872
 
7.96
11/12/2004
CASINO PIT CLERK
62
120
10670
 
9.02
1/22/2005
CASINO PIT CLERK
62
120
16764
 
8.5
7/06/2007
CASINO PIT CLERK
62
120
32965
 
8.5
10/12/2007
CASINO PIT CLERK
62
185
10914
 
11.57
7/19/1999
CASINO PREM PLAYER HOST
62
185
13431
 
11.55
7/24/2000
CASINO PREM PLAYER HOST
62
185
11106
 
11.58
9/23/2002
CASINO PREM PLAYER HOST
62
185
13488
 
8.58
7/08/2005
CASINO PREM PLAYER HOST
62
185
16840
 
8.67
7/06/2007
CASINO PREM PLAYER HOST
62
185
17101
 
8.5
8/03/2007
CASINO PREM PLAYER HOST

 

--------------------------------------------------------------------------------


 
62
185
17344
 
8.5
8/29/2007
CASINO PREM PLAYER HOST
62
185
32684
 
8.5
9/15/2007
CASINO PREM PLAYER HOST
62
185
13417
 
17.34
7/25/1997
CASINO PREM PLAYER MGR
62
1610
11624
 
16.43
10/29/1993
CASINO SECURITY OFFICER
62
1610
10894
 
11.9
2/23/1994
CASINO SECURITY OFFICER
62
1610
10892
 
15.96
4/15/1994
CASINO SECURITY OFFICER
62
1610
13375
 
9.91
2/14/1997
CASINO SECURITY OFFICER
62
1610
13412
 
10.73
12/8/1997
CASINO SECURITY OFFICER
62
1610
11070
 
9.62
9/14/1998
CASINO SECURITY OFFICER
62
1610
10873
 
10.83
1/17/2000
CASINO SECURITY OFFICER
62
1610
13588
 
8.64
11/30/2000
CASINO SECURITY OFFICER
62
1610
11544
 
9
7/15/2002
CASINO SECURITY OFFICER
62
1610
13554
 
14.42
3/29/2003
CASINO SECURITY OFFICER
62
1610
11072
 
10.3
12/6/2003
CASINO SECURITY OFFICER
62
1610
10781
 
9.01
1/24/2004
CASINO SECURITY OFFICER
62
1610
13513
 
8.71
3/27/2005
CASINO SECURITY OFFICER
62
1610
11038
 
10
4/29/2005
CASINO SECURITY OFFICER
62
1610
10548
 
8.93
7/24/2005
CASINO SECURITY OFFICER
62
1610
10680
 
8.32
12/16/2005
CASINO SECURITY OFFICER
62
1610
13555
 
8.16
2/03/2006
CASINO SECURITY OFFICER
62
1610
11065
 
8.24
3/14/2006
CASINO SECURITY OFFICER
62
1610
13549
 
8.24
3/17/2006
CASINO SECURITY OFFICER
62
1610
11199
 
8.24
3/21/2006
CASINO SECURITY OFFICER
62
1610
11158
 
8.24
4/19/2006
CASINO SECURITY OFFICER
62
1610
11082
 
8.16
9/23/2006
CASINO SECURITY OFFICER
62
1610
10092
 
8.24
9/29/2006
CASINO SECURITY OFFICER
62
1610
11145
 
8.16
10/6/2006
CASINO SECURITY OFFICER
62
1610
14593
 
8
1/26/2007
CASINO SECURITY OFFICER
62
1610
16250
 
8
6/01/2007
CASINO SECURITY OFFICER
62
1610
16841
 
8
7/15/2007
CASINO SECURITY OFFICER
62
1610
17164
 
8
8/10/2007
CASINO SECURITY OFFICER
62
1610
17192
 
8
8/18/2007
CASINO SECURITY OFFICER
62
1610
32769
 
7.52
9/21/2007
CASINO SECURITY OFFICER
62
100
10522
 
14.85
11/1/1993
CASINO SLOT FLOOR PERSON
62
100
10741
 
15.16
11/1/1993
CASINO SLOT FLOOR PERSON
62
100
13421
 
10.99
6/09/1995
CASINO SLOT FLOOR PERSON
62
100
10717
 
11.78
6/21/1995
CASINO SLOT FLOOR PERSON
62
100
11150
 
9.33
12/14/1998
CASINO SLOT FLOOR PERSON
62
100
10934
 
9.12
3/18/2002
CASINO SLOT FLOOR PERSON
62
100
10752
 
10.5
4/13/2004
CASINO SLOT FLOOR PERSON
62
100
11062
 
8.36
12/24/2004
CASINO SLOT FLOOR PERSON
62
100
13466
 
8.32
2/22/2005
CASINO SLOT FLOOR PERSON
62
100
14881
 
8
2/23/2007
CASINO SLOT FLOOR PERSON
62
100
14883
 
8
2/23/2007
CASINO SLOT FLOOR PERSON
62
100
14835
 
8
2/26/2007
CASINO SLOT FLOOR PERSON
62
100
11539
 
14
8/21/2004
CASINO SLOT LEAD MECH
62
100
14655
 
28.85
2/09/2007
CASINO SLOT MANAGER
62
100
11457
 
11.7
5/16/1997
CASINO SLOT MECH
62
100
13568
 
11.59
4/14/2003
CASINO SLOT MECH
62
100
13524
 
10.71
11/13/2004
CASINO SLOT MECH

 

--------------------------------------------------------------------------------


 
 
62
100
14370
 
11.03
6/03/2005
CASINO SLOT MECH
62
100
16125
 
10.5
5/26/2007
CASINO SLOT MECH
62
100
32878
 
13.5
9/29/2007
CASINO SLOT MECH
62
100
33186
 
11.5
11/2/2007
CASINO SLOT MECH
62
100
11054
 
20.4
11/1/1993
CASINO SLOT SHIFT MGR
62
100
13407
 
19.81
4/23/2001
CASINO SLOT SHIFT MGR
62
100
10592
 
19.8
11/8/1993
CASINO SLOT SHIFT SUPER
62
100
10428
 
21.63
8/08/1994
CASINO SLOT SHIFT SUPER
62
100
11841
 
10.24
11/30/1999
CASINO SLOT SHIFT SUPER
62
100
13378
 
13
3/27/2000
CASINO SLOT SHIFT SUPER
62
600
10774
 
16.82
7/21/2003
CASINO STAGE TECH
62
1360
13418
 
8.1
3/27/1997
CASINO UTILITY H/S
62
1360
10710
 
9.95
3/09/1998
CASINO UTILITY H/S
62
1360
11045
 
7.87
3/22/1999
CASINO UTILITY H/S
62
1360
10663
 
10.2
4/19/1999
CASINO UTILITY H/S
62
1360
13380
 
8.45
4/24/2000
CASINO UTILITY H/S
62
1360
13581
 
9.02
6/09/2003
CASINO UTILITY H/S
62
1360
10579
 
7.65
6/27/2004
CASINO UTILITY H/S
62
1360
13432
 
8.25
1/11/2006
CASINO UTILITY H/S
62
1360
11819
 
8.46
4/12/2006
CASINO UTILITY H/S
62
1360
10398
 
7.46
8/04/2006
CASINO UTILITY H/S
62
1360
10667
 
8.24
10/13/2006
CASINO UTILITY H/S
62
1360
14795
 
8
2/09/2007
CASINO UTILITY H/S
62
1360
15572
 
9.25
4/20/2007
CASINO UTILITY H/S
62
1360
15573
 
9.25
4/20/2007
CASINO UTILITY H/S
62
1360
16378
 
7.25
6/08/2007
CASINO UTILITY H/S
62
1360
16735
 
7.25
7/06/2007
CASINO UTILITY H/S
62
1360
17193
 
7.25
8/21/2007
CASINO UTILITY H/S
62
1360
17330
 
7.25
8/31/2007
CASINO UTILITY H/S
62
1360
17369
 
7.25
9/07/2007
CASINO UTILITY H/S
62
1360
17370
 
7.25
9/07/2007
CASINO UTILITY H/S
62
1360
32655
 
7.25
9/07/2007
CASINO UTILITY H/S
62
1360
32657
 
7.25
9/14/2007
CASINO UTILITY H/S
62
1360
32685
 
7.25
9/14/2007
CASINO UTILITY H/S
62
1360
32686
 
7.25
9/14/2007
CASINO UTILITY H/S
62
1360
33110
 
7.25
10/26/2007
CASINO UTILITY H/S
62
1360
33184
 
7.25
11/3/2007
CASINO UTILITY H/S
62
185
11327
 
13.36
7/29/2002
CASINO VIP HOST HOURLY
62
185
10593
 
12.23
11/17/2003
CASINO VIP HOST HOURLY
62
185
10622
 
12.75
4/15/2002
CASINO VIP HOST SALARY
62
1500
12240
 
43.26
3/13/2006
CFO
62
301
10210
 
24.03
10/30/2006
CHEF
62
301
10718
 
10.82
11/8/1993
COOK
62
301
11645
 
10.13
11/8/1993
COOK
62
301
11504
 
12.89
11/20/1993
COOK
62
301
10891
 
11.7
2/01/1994
COOK
62
301
10778
 
12.02
6/15/1998
COOK
62
301
13397
 
8.89
3/09/2004
COOK
62
301
13487
 
9.23
11/16/2004
COOK
62
301
11136
 
10
7/02/2005
COOK

 

--------------------------------------------------------------------------------


 
62
301
13543
 
9.5
7/22/2005
COOK
62
301
11153
 
8.24
12/5/2005
COOK
62
301
10604
 
8
7/28/2006
COOK
62
301
11078
 
8
8/01/2006
COOK
62
301
11598
 
8
11/28/2006
COOK
62
301
14369
 
8
1/11/2007
COOK
62
301
17332
 
7
8/31/2007
COOK
62
301
32967
 
8
10/17/2007
COOK
62
200
10708
 
11.86
11/1/1993
DESK CLERK
62
200
10742
 
14
11/8/1993
DESK CLERK
62
200
10709
 
7.75
3/22/2001
DESK CLERK
62
200
10912
 
9.75
5/25/2004
DESK CLERK
62
200
15919
 
7.5
5/10/2007
DESK CLERK
62
200
16201
 
8
5/30/2007
DESK CLERK
62
200
17066
 
8
8/07/2007
DESK CLERK
62
200
17067
 
8
8/07/2007
DESK CLERK
62
200
17371
 
7.5
9/07/2007
DESK CLERK
62
1620
11161
 
21.85
9/09/1998
DIR OF SURVEILLANCE
62
301
10684
 
7.39
6/04/2005
DISHWASHER
62
301
10803
 
9
6/20/2005
DISHWASHER
62
301
11493
 
7.67
10/20/2006
DISHWASHER
62
301
10858
 
7.5
11/7/2006
DISHWASHER
62
301
11421
 
7
12/1/2006
DISHWASHER
62
301
15729
 
7.25
5/01/2007
DISHWASHER
62
301
16765
 
7
7/05/2007
DISHWASHER
62
301
17329
 
6.5
8/31/2007
DISHWASHER
62
170
10897
 
11.2
5/04/1998
HARD COUNT
62
170
11101
 
10.42
10/25/1998
HARD COUNT
62
170
10817
 
17.01
12/1/1993
HARD COUNT SUPERVISOR
62
200
10876
 
12.54
11/1/1993
HEAD HSKPR
62
301
11026
 
7.65
8/05/2005
HOST/HOSTESS
62
301
13448
 
7.21
9/05/2006
HOST/HOSTESS
62
301
32658
 
7
9/14/2007
HOST/HOSTESS
62
200
10715
 
25.48
9/09/2003
HOTEL GENERAL MANAGER
62
200
14373
 
10
7/31/2006
HOTEL MAINTENANCE
62
200
11428
 
10.3
10/16/2006
HOTEL MAINTENANCE
62
200
10786
 
11
12/3/2006
HOTEL MAINTENANCE
62
200
11027
 
11
12/18/2006
HOTEL MAINTENANCE
62
215
10818
 
10.03
2/04/2002
HOTEL PARK/VALET
62
215
10790
 
8.24
5/14/2004
HOTEL PARK/VALET
62
215
10695
 
5.97
10/3/2006
HOTEL PARK/VALET
62
215
14505
 
5.85
1/19/2007
HOTEL PARK/VALET
62
215
14794
 
5.85
2/10/2007
HOTEL PARK/VALET
62
215
17335
 
5.85
8/31/2007
HOTEL PARK/VALET
62
215
32870
 
5.85
10/1/2007
HOTEL PARK/VALET
62
200
10744
 
19.81
11/10/1993
HOTEL SALARY CHIEF ENGINEER
62
170
13070
 
10.81
12/24/2005
HOURLY CAGE MAIN BANK
62
200
11149
 
9.74
2/08/1999
HOUSEKPR
62
200
14371
 
9
8/12/2005
HOUSEKPR

 

--------------------------------------------------------------------------------


 
62
200
11126
 
8
10/13/2006
HOUSEKPR
62
200
15174
 
6
3/16/2007
HOUSEKPR
62
200
16128
 
6
5/30/2007
HOUSEKPR
62
200
17063
 
7
8/03/2007
HOUSEKPR
62
200
17333
 
6
9/02/2007
HOUSEKPR
62
200
33111
 
6
10/30/2007
HOUSEKPR
62
200
33187
 
6
11/2/2007
HOUSEKPR
62
200
33189
 
6
11/2/2007
HOUSEKPR
62
200
33191
 
6
11/2/2007
HOUSEKPR
62
1500
10459
 
15.58
11/8/1993
HRLY PERSONNEL SPEC
62
1500
13403
 
10
8/07/2006
HRLY PERSONNEL SPEC
62
1360
10614
 
15
11/1/1993
MAINTENANCE HELPER
62
1360
10738
 
12.5
11/14/2005
MAINTENANCE HELPER
62
1360
15238
 
12
3/09/2007
MAINTENANCE HELPER
62
1360
16820
 
15
7/16/2007
MAINTENANCE HELPER
62
1150
10734
 
17.3
10/11/1999
MARKETING ASST
62
1150
12484
 
14.18
5/10/2004
MARKETING ASST
62
1150
10222
 
28.84
5/08/2000
MARKETING MANAGER
62
200
10675
 
10
12/12/2006
NIGHT AUDITOR
62
200
14260
 
10
12/19/2006
NIGHT AUDITO
62
301
10626
 
10.21
11/8/1993
PANTRY
62
301
11061
 
9.59
11/8/1993
PANTRY
62
301
13510
 
9.92
8/17/1998
PANTRY
62
301
10977
 
8.94
6/04/2001
PANTRY
62
301
11751
 
7.18
12/9/2005
PANTRY
62
301
10768
 
8.24
3/03/2006
PANTRY
62
301
11036
 
7.1
4/14/2006
PANTRY
62
120
13505
 
9.02
11/5/2005
PIT CLERK
62
120
15726
 
8.5
4/27/2007
PIT CLERK
62
160
10616
 
5.67
4/27/1998
POKER ROOM DEALER
62
160
13535
 
5.25
7/16/2001
POKER ROOM DEALER
62
160
12005
 
5.74
4/15/2002
POKER ROOM DEALER
62
160
13576
 
5.91
10/25/2004
POKER ROOM DEALER
62
160
10762
 
5.25
11/12/2005
POKER ROOM DEALER
62
160
13492
 
5.4
3/31/2006
POKER ROOM DEALER
62
160
10999
 
5.4
10/29/2006
POKER ROOM DEALER
62
160
16843
 
5.25
7/13/2007
POKER ROOM DEALER
62
160
17334
 
5.25
8/31/2007
POKER ROOM DEALER
62
160
32753
 
5.25
9/21/2007
POKER ROOM DEALER
62
160
10706
 
18.75
11/13/1993
POKER ROOM SUPER
62
160
13470
 
17.51
11/13/1993
POKER ROOM SUPER
62
160
13445
 
15.3
4/26/1999
POKER ROOM SUPER
62
160
10767
 
22
2/21/2004
POKER ROOM SUPER
62
160
12156
 
19.1
8/29/2004
POKER ROOM SUPER
62
160
16314
 
17
6/08/2007
POKER ROOM SUPER
62
185
10835
 
13.87
10/1/2001
PREM PLAYER SUPERVISOR
62
301
11104
 
10.03
8/15/1997
REST. SRVR AM
62
301
10618
 
8.11
11/3/1997
REST. SRVR AM
62
301
11116
 
7.24
6/12/2000
REST. SRVR AM
62
301
10830
 
5.95
8/17/2004
REST. SRVR AM

 
 
 

--------------------------------------------------------------------------------

 
 
62
301
11133
 
7.18
2/26/2005
REST. SRVR AM
62
301
10917
 
6.91
3/11/2005
REST. SRVR AM
62
301
11015
 
5.57
9/09/2005
REST. SRVR AM
62
301
10784
 
6.4
10/29/2005
REST. SRVR AM
62
301
11453
 
5.61
6/09/2006
REST. SRVR AM
62
301
17343
 
5.15
8/24/2007
REST. SRVR AM
62
301
32652
 
7
9/07/2007
REST. SRVR AM
62
301
11348
 
14.49
10/27/1993
REST. SUPER
62
301
13480
 
11.33
8/23/1996
REST. SUPER
62
200
11034
 
10.15
1/24/1997
RM INSPEC
62
170
10462
 
22.77
12/2/2002
SALARY CAGE MAIN BANK MGR
62
170
11063
 
14.71
10/1/2004
SALARY CAGE MAIN BANK MGR
62
170
15953
 
11.77
5/20/2007
SALARY CAGE SHIFT SUPER
62
200
13570
 
12
1/13/2003
SALARY HOTEL BOOKPR
62
1610
12443
 
21.63
10/25/1993
SALARY SECURITY SUPER
62
1610
10671
 
17.15
11/19/1993
SALARY SECURITY SUPER
62
1610
16697
 
14.42
6/29/2007
SALARY SECURITY SUPER
62
100
15731
 
8.5
4/27/2007
SLOT CLUB REP
62
100
16997
 
21.78
7/27/2007
SLOT TECH MANAGER
62
170
16536
 
11
6/23/2007
SOFT COUNT
62
170
17100
 
8.5
8/04/2007
SOFT COUNT
62
170
17163
 
8.5
8/13/2007
SOFT COUNT
62
170
32869
 
8.5
9/29/2007
SOFT COUNT
62
170
11067
 
14.18
9/23/1994
SOFT COUNTSUPERVISOR
62
301
10476
 
17.86
3/22/2004
SOUS CHEF
62
301
33192
 
14
1/10/2007
SOUS CHEF
62
170
13472
 
10.71
9/09/2005
SR CREDIT CLERK
62
1620
10514
 
12.4
7/19/1999
SURVEILLANCE SUPER
62
1620
10420
 
10.5
5/16/2006
SURVEILLANCE SUPER
62
1620
14501
 
10.5
1/20/2007
SURVEILLANCE SUPER
62
1620
16730
 
10.2
7/06/2007
SURVEILLANCE SUPER
62
1620
33116
 
11.5
10/27/2007
SURVEILLANCE SUPER
62
1620
10465
 
17.35
7/21/1995
SURVEILLANCE SUPERVISOR
62
1620
11543
 
14.9
2/23/1996
SURVEILLANCE SUPERVISOR
62
1620
10788
 
13.9
8/19/2004
SURVEILLANCE SUPERVISOR
62
300
10572
 
17.16
8/17/1998
WAREHOUSE SUPER





Total 376 Active Employees

--------------------------------------------------------------------------------


 
EXHIBIT L
FCC License(s)


1)
Federal Communications Commission Wireless Communications Bureau Radio Station
Authorization, FCC Registration Number 002132612 issued May 4, 2005

 
 


 



--------------------------------------------------------------------------------


EXHIBIT M
Corps of Engineers Permit(s)


None.
 

 
 

--------------------------------------------------------------------------------


EXHIBIT N
Buyer’s Principal Information Statement
Buyer’s Financial Statement and Certificate




Robert B. Sturges, Chief Executive Officer


Jim Kohn, Chief Financial Officer


John Arnesen, President and Chief Operating Officer


 

 

--------------------------------------------------------------------------------


EXHIBIT O
Escrow Agreement


ESCROW AGREEMENT


Dated:


File No.:


Brief Description of Property:
___________________________________________________
____________________________________________________________________________
________________________________________________________________ between
Columbia Properties Vicksburg, LLC (“Seller”) and Nevada Gold Vicksburg, LLC
(“Buyer”), and Chicago Title Insurance Company (“Escrow Agent”).



1.
Amount of Escrow Deposit: $

  Escrow Agent hereby acknowledges receipt of the Escrow Deposit.


2.
The Escrow Deposit is to be deposited into:



  a non-interest bearing account


  an interest bearing account. (Please note that an additional service fee is
charged for opening an interest bearing account. See Paragraph 2 of the General
Conditions listed below.)



3.
If an interest bearing account is to be opened, the Escrow Deposit shall be
invested in:



  a money market fund


  certificate of deposit


  ________________________________


3.1. If an interest bearing account is to be opened, the account will be opened
at ______________________________. (Note: If a place of deposit is not
identified, Escrow Agent will designate the depository institution.)


3.2. If an interest bearing account is opened, the interest earned should be
reported by the depository institution to the Internal Revenue Service as
follows:



 
Taxpayer name: __________________________________________




 
Taxpayer address: _______________________________________



_______________________________________


Taxpayer I.D. No.: _____________________________________


For an individual, birth date is required: _____________
 

--------------------------------------------------------------------------------


 
4.
Distribution of the Escrow Fund (the “Escrow Fund” is comprised of the Escrow
Deposit and interest, if any, accrued thereon): Seller and Buyer agree that
Escrow Agent shall distribute the Escrow Fund as follows:




 
_________________________________________________________




 
_________________________________________________________




 
_________________________________________________________




 
_________________________________________________________




 
_________________________________________________________




 
_________________________________________________________





General Conditions


1.
Interest: Seller and Buyer agree that any interest earned shall become part of
the Escrow Fund and shall be subject to the terms and conditions of this Escrow
Agreement.



2.
Service Fee: Seller agrees to pay a service fee of $100.00 to Escrow Agent at
the time this Escrow Agreement is executed. In the event that an interest
bearing account is to be opened, an additional service fee of $100.00 shall be
paid by Seller to Escrow Agent at the time this agreement is executed.



3.
Maintenance Fee: If the Escrow Fund is not fully distributed within 12 months,
Escrow Agent shall charge an annual maintenance fee of $100.00. The annual
maintenance fee will be deducted by Escrow Agent from the Escrow Fund.



4.
Commingling: If the Escrow Deposit is to be placed in a non-interest bearing
account, Escrow Agent may commingle the Escrow Deposit with escrow funds of
others, and may deposit such funds without limitation in its custodial or escrow
accounts with any reputable bank, savings association or other financial
services entity.



5.
Escheat: The Escrow Fund shall be subject to the provisions of applicable state
law pertaining to unclaimed property.



6.
Loss of Funds: In the event that the Escrow Deposit has been invested in an
interest bearing account, Escrow Agent will not be liable for any loss or
impairment of the Escrow Fund if the loss or impairment results from the
failure, insolvency or suspension of the depository institution.



7.
Liability of Escrow Agent: Escrow Agent shall not be liable for, and Seller and
Buyer expressly release Escrow Agent from liability arising out of, any act,
omission or other matter or thing arising hereunder, except for Escrow Agent’s
willful misconduct or gross negligence. Seller and Buyer, jointly and severally,
agree to indemnify and hold Escrow Agent harmless from and against any and all
costs, claims or damages, howsoever occasioned, that may be incurred by or
asserted against it arising out of or in connection with the Escrow Agreement or
Escrow Agent’s action or failure to act hereunder, including without limitation,
costs and expenses (including attorneys’ fees) of depositing the Escrow Fund in
court or defending itself hereunder, except for Escrow Agent’s willful
misconduct or gross negligence.

 

--------------------------------------------------------------------------------


 
8.
Duties of Escrow Agent: Escrow Agent undertakes to perform only such duties as
are expressly set forth herein, being purely ministerial in nature. Escrow Agent
shall have no responsibility for determining the due authorization, execution
and delivery of any notice or other document delivered to Escrow Agent pursuant
to this Agreement or the genuineness of the signatures thereon. Escrow Agent may
rely and shall be protected in acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed by the proper parties. Escrow Agent may rely on instructions in
writing sent to Escrow Agent by facsimile transmission.



9.
Notices: All notices, instructions and other communications hereunder shall be
deemed to be sufficiently given if in writing and sent to:






Seller:
_________________________________________________



_________________________________________________


_________________________________________________





Buyer:
_________________________________________________



_________________________________________________


_________________________________________________




Escrow Agent: Chicago Title Insurance Company
Attn: _________________
Two Gateway Center - 630 Stanwix Street - 19th Floor
Pittsburgh PA 15222-1402


10.
Governing Law: This Escrow Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania.



In witness whereof, the parties have executed this Escrow Agreement as of the
date first written above.


Seller
___________________________________


Buyer
___________________________________


Escrow Agent
___________________________________
 

--------------------------------------------------------------------------------


EXHIBIT P-1
System Marks

1)
Horizon Casino



 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT P-2
Licensed Marks



1.
Horizon Casino



 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT Q
Purpose of Marks


Operation of hotel and casino.
 
 

 
 

--------------------------------------------------------------------------------


EXHIBIT R
Excluded Software
None.
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT S
Historic Operating Agreements
See 2003-2006 Audited Financial Statements and 2007 Un-Audited Financial
Statements (through August 31, 2007) posted in data room
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT T
Reserved.
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT U
Special Warranty Deed
 
Prepared by:



 
To the Chancery Clerk of Warren County, Mississippi:
The real property described herein is situated in the SW Quarter of Section 19,
Township 16N, Range 3E of Warren County, Mississippi.


SPECIAL WARRANTY DEED


Columbia Properties Vicksburg, LLC, a Mississippi limited liability company,
(“Grantor”), whose address is c/o Columbia Sussex Corporation, 740 Centre View
Boulevard, Crestview Hills, Kentucky 41017 for the consideration of TEN AND
NO/100THS DOLLARS ($10.00), in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged
hereby sells, conveys and warrants specially to Nevada Gold Vicksburg, LLC, a
________ limited liability company, whose address is c/o Nevada Gold & Casinos,
Inc., 3040 Post Oak Blvd., Suite 675, Houston, TX 77056 the following:



 
All that property (the “Property”) as more fully
 
described on Exhibit A attached hereto and
 
incorporated herein by this reference, County
 
of Warren, State of Mississippi



with all its appurtenances, together with all of Grantor’s right, title and
interest in and to all rights, privileges and easements, if any, appurtenant
thereto, and warrants title to the same against all persons claiming by, through
or under Grantor, subject to those matters of record on the date hereof.


Signed this _______ day of _______________, 2007.



     
COLUMBIA PROPERTIES
 
VICKSBURG, LLC
         
By:_____________________________
 
William J. Yung, III, President


 

--------------------------------------------------------------------------------


EXHIBIT V-1
Excluded Personal Property


None.




 

--------------------------------------------------------------------------------


 
EXHIBIT V-2
Bill of Sale Personal Property
BILL OF SALE
 
 
By this instrument, for good and valuable consideration, the receipt of which is
hereby acknowledged, COLUMBIA PROPERTIES VICKSBURG, LLC, a Mississippi limited
liability company (the “Seller”), does hereby grant, sell, transfer and deliver
to NEVADA GOLD VICKSBURG, LLC, a Nevada limited liability company (the “Buyer”)
the personal property described on Exhibit “A” attached hereto and made a part
hereof (the “Property”). Seller warrants that Seller holds title to the
Property, and that the grant, sale and transfer of the Property is made, free
and clear of liens, encumbrances, security interests, charges and superior
rights of ownership other than: (1) any liens or mortgages assumed or entered
into by Buyer; or (2) any personal property or other taxes not yet delinquent.
THIS GRANT, SALE AND TRANSFER IS OTHERWISE AS-IS, WHERE-IS, AND WITHOUT
WARRANTY, EXPRESS OR IMPLIED, INCLUDING WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.
 
Dated this ____ day of ___________, 2007.
 
 
COLUMBIA PROPERTIES VICKSBURG, LLC
 
 
By:       
William J. Yung, III, Manager


 



--------------------------------------------------------------------------------



EXHIBIT W
Assignment and Assumption of Operating Agreements/Lease
 
ASSIGNMENT OF OPERATING AGREEMENTS
 
THIS ASSIGNMENT OF OPERATING AGREEMENTS (the “Assignment”) is made this ____ day
of ______________, 2007 by and between COLUMBIA PROPERTIES VICKSBURG, LLC, a
Mississippi limited liability company (the “Assignor”) and NEVADA GOLD
VICKSBURG, LLC, a Mississippi limited liability company (the “Assignee”).
 
WHEREAS, Assignor and Assignee have entered into a certain Agreement of Sale
dated as of _______________, assigned to Assignee (the “Agreement”) pursuant to
which Assignor has agreed to sell, convey, transfer and assign to Assignee, and
Assignee has agreed to purchase and acquire from Assignor all of Assignor’s
right, title and interest in and to the Property. All capitalized terms not
herein defined have the meaning assigned to them in the Agreement.
 
WHEREAS, Assignor is also a party to the agreements (the “Operating Agreements”)
set forth in Schedule 1 attached hereto and incorporated herein by this
reference.
 
WHEREAS, in accordance with the terms of the Agreement, Assignor desires to
assign to Assignee all of Assignor’s right, title and interest in, to and under
the Operating Agreement and Assignee desires to accept the same and to assume
Assignor’s obligations thereunder.
 
WHEREAS, Assignee has obtained, where necessary, the consents to the assignment
of the Operating Agreements to Assignee from the other parties to the Operating
Agreements and such other parties have released Assignor from any and all
further liability under any or all of the Operating Agreements. (Attached hereto
as Schedule 2 and incorporated herein by this reference are copies of the
consents and releases obtained by Assignee for the benefit of Assignor).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
understandings, undertakings and representation hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby covenant and agree that the
recitals set forth above are true and accurate, and further covenant and agree
as follows:
 
1. Assignment of Operating Agreements and Assumption of Liabilities. Assignor
does hereby grant, convey and assign to Assignee all of Assignor’s right, title
and interest in, to and under the Operating Agreements with respect to periods
after the date hereof and Assignee hereby accepts same. Assignee does hereby
assume all of the obligations and liabilities of Assignor under the Operating
Agreements arising after the date hereof (the “Assumed Duties”) and Assignee
shall become bound by and perform each and every term of the Operating
Agreements accruing after the date hereof as if the Operating Agreements had
been made, executed and delivered by Assignee. Assignor warrants that, as of the
date hereof: (i) it is a party to the assigned Operating Agreements; and (ii)
the assigned Operating Agreements are not collaterally assigned by Assignor to
any lender as security.
 

--------------------------------------------------------------------------------


2. Governing Law/Construction. This Assignment shall be governed by the laws of
the State of Mississippi.
 
3. Binding on Successors. This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
4. Headings. The subject headings or captions of the paragraphs of this
Assignment are included only for purposes of convenience and shall not affect
the construction or interpretation of any provisions contained herein.
 
5. Counterparts. This Assignment may be executed at different times and in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instant.
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
day and year first set forth above.
 
 
ASSIGNOR:
 
COLUMBIA PROPERTIES VICKSBURG, LLC,
a Mississippi limited liability company
 
 
By:_____________________________
William J. Yung, III, Manager
ASSIGNEE:
 
NEVADA GOLD VICKSBURG, LLC,
a Nevada limited liability company
 
By:____________________________
Name:__________________________
Title:___________________________



 

--------------------------------------------------------------------------------


EXHIBIT X
Assignment and Assumption of Reservations and Frequent Player Awards
 
ASSIGNMENT OF RESERVATIONS, PROMOTIONAL LIABILITIES
AND FREQUENT PLAYER AWARDS
 


THIS ASSIGNMENT OF RESERVATIONS, PROMOTIONAL LIABILITIES AND FREQUENT PLAYER
AWARDS (the “Assignment”) is made this _______ day of ______________, 2007 by
and between COLUMBIA PROPERTIES VICKSBURG, LLC, a Mississippi limited liability
company (“Assignor”) and NEVADA GOLD VICKSBURG, LLC, a Nevada limited liability
company (the “Assignee”).
 
RECITALS
 
WHEREAS, Assignor and Assignee have entered a certain Agreement of Sale dated as
of _____________________, assigned to Assignee (the “Agreement”) pursuant to
which Assignor has agreed to sell, convey, transfer and assign to Assignee, and
Assignee has agreed to purchase and acquire from Assignor all of Assignor’s
right, title and interest in and to the Property. All capitalized terms not
herein defined have the meaning assigned to them in the Agreement.
 
WHEREAS, Assignor (i) has entered into various reservations for its hotel,
gaming and banquet operations; (ii) has issued various promotional coupons
promoting its hotel, casino, beverage and food operations; and (iii) has issued
cash-back rewards to frequent customers (collectively the “Reservations and
Promotions”) as set forth in Schedule 1 attached hereto and incorporated herein
by this reference.
 
WHEREAS, in accordance with the terms of the Agreement, Assignor desires to
assign to Assignee all of Assignor’s right, title and interest in, to and under
the Reservations and Promotions and Assignee desires to accept the same and to
assume Assignor’s obligations thereunder.
 
NOW, THERFORE, in consideration of the foregoing and the mutual covenants,
understandings, undertakings and representation hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor. and Assignee hereby covenant and agree that the
recitals set forth above are true and accurate, and further covenant and agree
as follows:
 
6. Assignment of Reservations and Promotions and Assumption of Liabilities.
Assignor does hereby grant, convey and assign to Assignee all of Assignor’s
right, title and interest in, to and under the Reservations and Promotions and
Assignee hereby accepts same. Assignee does hereby assume all of the obligations
and liabilities of Assignor under the Reservations and Promotions arising before
or after the date hereof (the “Assumed Duties”) and Assignee shall become bound
by and perform each and every term of the Reservations and Promotions arising
before or after the date hereof as if the Reservations and Promotions had been
made, executed and delivered by Assignee. Assignor warrants that, as of the date
hereof: (i) it is a party to the assigned Reservations and Promotions; and (ii)
the assigned Reservations and Promotions are not collaterally assigned by
Assignor to any lender as security.
 

--------------------------------------------------------------------------------


7. Governing Law/Construction. This Assignment shall be governed by the laws of
the State of Mississippi.
 
8. Binding on Successors. This Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
9. Headings. The subject headings or captions of the paragraphs of this
Assignment are included only for the purposes of convenience and shall not
affect the construction or interpretation of any provisions contained herein.
 
10. Counterparts. This Assignment may be executed at different times and in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instant.
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on the
day and year first set forth above.
 
ASSIGNOR:
 
COLUMBIA PROPERTIES VICKSBURG, LLC,
a Mississippi limited liability company
 
 
By:_____________________________
William J. Yung, III, Manager
ASSIGNEE:
 
NEVADA GOLD VICKSBURG, LLC,
a Mississippi limited liability company
 
By:____________________________
Name:__________________________
Title:___________________________




--------------------------------------------------------------------------------



EXHIBIT Y
Assignment and Assumption of Master Agreement and Release/Replacement Guaranty
 
ASSIGNMENT AND ASSUMPTION OF MASTER AGREEMENT OF
PURCHASE AND SALE AND RELEASE


This Assignment and Assumption of Master Purchase and Sale Agreement and Release
is made by and among the City of Vicksburg, Mississippi (“City”), Columbia
Properties of Vicksburg, LLC, a Mississippi limited liability company (“Columbia
Properties”) Nevada Gold Vicksburg, LLC, a Mississippi limited liability company
(“NG”).


Statement of Fact
 
ARTICLE XVI.City is the seller of certain real property, and holder of rights
therein pursuant to that certain Amended and Restated Master Purchase and Sale
Agreement between the City and Columbia Properties dated October 24, 2003, as
amended by a First Amendment to Amended and Restated Master Purchase and Sale
Agreement dated November __, 2007 (the “Master Agreement”).
 
ARTICLE XVII.Columbia Properties and NG are parties to an Agreement of Sale
dated ____________, 2007 (the “Purchase Agreement”) pursuant to which NG agreed
to purchase Vicksburg Hotel & Casino (the “Casino”). The Purchase Agreement
contemplates the assignment and assumption of the Master Agreement, and the
release of Columbia Properties and Columbia Sussex Corporation, a Kentucky
corporation (“CSC”) from liability under the Master Agreement.
 
ARTICLE XVIII.City is willing to accept the assumption of the Master Agreement
by Columbia Properties and guaranty of the Master Agreement by NG and to release
Columbia Properties and CSC from liability under the Master Agreement.
 
Agreement
 
For $1.00 and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree, effective upon the recording of a
deed conveying the Casino from Columbia Properties to NG and (the “Effective
Date”) as follows:
ARTICLE XIX.Columbia Properties assigns all of its right, title and interest in
and to the Master Agreement to NG.
 
ARTICLE XX.City recognizes NG as Buyer under the Master Agreement intending to
effect a novation of NG for Columbia Properties thereunder.
 
3. NG assumes and agrees to perform each and every obligation of Columbia
Properties under the Master Agreement for the City.
 

--------------------------------------------------------------------------------


ARTICLE XXI.4. City absolutely and unconditionally releases Columbia Properties
and CSC from liability under or with respect to the Master Agreement.
 
ARTICLE XXII.Article 24.09 of the Master Agreement is amended to reflect the
following notice address for NG:
 
ARTICLE XXIII.__________________________
 
ARTICLE XXIV.__________________________
 
Neither City, nor any person examining title to the Property, need inquire into
the Purchase Agreement, and each shall be entitled to rely upon the recording of
a deed conveying the Casino from Columbia Properties to NG to conclusively
establish the Effective Date. This agreement may be recorded in the Official
Records of Warren County, Mississippi only following the Effective Date. Any
recording of this agreement in such Records prior to the Effective Date shall
render this agreement void ab initio at the election of any party other than the
party who cause such recording.
ARTICLE XXV.Executed by each party on the date indicated below.
 

 
CITY:
 
CITY OF VICKSBURG, MISSISSIPPI
             
By:
________________________
   
Lawrence E. Leyens, Mayor
 
Date:
________________________, 2008
             
NG:
 
NEVADA GOLD VICKSBURG, LLC
             
By:
________________________
 
Its:
________________________
 
Date:
________________________, 2008




--------------------------------------------------------------------------------






 
COLUMBIA PROPERTIES:
 
COLUMBIA PROPERTIES VICKSBURG, LLC
             
By:
________________________
 
 
William J. Yung, III, President
 
Date:
_______________________, 2008
                   
CSC:
 
COLUMBIA SUSSEX CORPORATION
             
By:
________________________
 
 
William J. Yung, III, President
 
Date:
_______________________, 2008


 

--------------------------------------------------------------------------------


EXHIBIT Z
Non-Foreign Affidavit
 
FIRPTA AFFIDAVIT


STATE OF KENTUCKY  )
                                              ) SS:
COUNTY OF KENTON   ) 


 
The Affiant, William J. Yung, III, Manager of Columbia Properties Vicksburg, LLC
a Mississippi limited liability company, (the “Company”) whose address is 740
Centre View Boulevard, Crestview Hills, KY 41017 being first duly cautioned and
sworn, deposes and says that to Affiant's knowledge:


1. That the Company is the owner of the Vicksburg Horizon Casino and Hotel
located at 1310 Mulberry Street, Vicksburg, MS 39180 (the "Property").
 
2. That the Company is not a foreign company, foreign partnership, foreign
trust, or foreign estate, as those terms are defined in the Internal Revenue
Code and Income Tax Regulations. The Company’s tax identification number is
38-3680199. It is understood that this information may be disclosed to the
Internal Revenue Service.



 
Affiant:
 
COLUMBIA PROPERTIES VICKSBURG, LLC,
 
a Mississippi limited liability company
         
By:______________________________________
 
William J. Yung, III, Manager

 
Sworn to and subscribed before me this _ day of _________________, 2007.
 

  ____________________________________  
Notary Public
 
My commission expires:_______________________________

 

--------------------------------------------------------------------------------



EXHIBIT AA
Reserved.
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT BB
FCC License Assignment
 
BILL OF SALE
AND
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Bill of Sale”)
is made this _____ day of ________________, 2007 by and between COLUMBIA
PROPERTIES VICKSBURG, LLC, a Mississippi limited liability company (the
“Seller”), and NEVADA GOLD VICKSBURG, LLC, a Mississippi limited liability
company (the “Buyer”).
 
RECITALS
 
WHEREAS, Seller and Buyer have entered into a certain Agreement of Sale dated as
of __________________, 2007, assigned to Buyer (the “Agreement”), pursuant to
which Seller has agreed to sell, convey, transfer and assign to Buyer, and Buyer
has agreed to purchase and acquire from Seller, all of Seller’s right, title and
interest in and to the Property, including the FCC License listed on Exhibit A
hereto (“FCC License”). All capitalized terms not herein defined have the
meaning assigned to them in the Agreement.
 
WHEREAS, in accordance with the terms of the Agreement, Buyer has agreed to
assume all liabilities and obligations under the FCC License.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
understandings, undertakings and representation hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby covenant and agree that the
recitals set forth above are true and accurate, and further covenant and agree
as follows:
 
11. Sale and Assignment of FCC License. Seller hereby irrevocably and
unconditionally grants, sells, conveys, assigns, transfers, delivers, sets over
to and vests in Buyer, its successors and assigns, all of Seller’s right, title
and interest, legal and equitable in, to and under the FCC License.
 
12. Assumption of Rights and Liabilities. Buyer hereby accepts all of the right,
title and interest of Seller in, to and under the FCC License. Buyer hereby
assumes and agrees to discharge or perform, as appropriate, all obligations
under, and pursuant to the terms of the FCC License.
 
13. Third Party Notice. Nothing in this Bill of Sale shall be construed as an
attempt or an agreement to assign or cause the assignment of any license or
agreement which is nonassignable without the consent of, or notice to, the other
party or parties thereto or any regulatory agency unless and until such consent
or notice, as the case may be, shall have been given. Buyer hereby agrees and
acknowledges that it is the responsibility of Buyer to advise the FCC of the
assignment of the FCC License described herein and to perform all acts necessary
to assign, secure consent to the assignment of, register and maintain the FCC
License in good standing with the FCC.
 

--------------------------------------------------------------------------------


14. Governing Law/Construction. This Bill of Sale shall be governed by the laws
of the State of Mississippi.
 
15. Binding on Successors. This Bill of Sale shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
16. Headings. The subject headings or caption of the paragraphs of this Bill of
Sale are included only for the purposes of convenience and shall not affect the
construction or interpretation of any provisions contained herein.
 
17. Counterparts. This Bill of Sale may be executed at different times and in
multiple counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instant.
 
[Remainder of page intentionally left blank. Signature page follows.]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale on the day
and year first set forth above.
 
SELLER:
 
COLUMBIA PROPERTIES VICKSBURG, LLC,
a Mississippi limited liability company
 
 
By:_____________________________
William J. Yung, III, Manager
BUYER:
 
NEVADA GOLD VICKSBURG, LLC,
a Nevada limited liability company
 
By:____________________________
Name:__________________________
Title:___________________________



 

--------------------------------------------------------------------------------



EXHIBIT A
 
FCC LICENSE
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT CC
 
Reserved.
 
 

 

--------------------------------------------------------------------------------


EXHIBIT DD
Assignment and Assumption of Agreement and Release
 
ASSIGNMENT AND ASSUMPTION OF AGREEMENT AND RELEASE
 


THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT AND RELEASE is made this _____ day
of ______________, 2007 by and among THE KANSAS CITY SOUTHERN RAILWAY COMPANY,
as successor in interest to MidSouth Rail Corporation (“Railroad”), COLUMBIA
PROPERTIES VICKSBURG, LLC, a Mississippi limited liability company (“Columbia
Properties”), and NEVADA GOLD VICKSBURG, LLC, a Mississippi limited liability
company (“Nevada”).
 
Statement of Fact
 
1. Railroad and Horizon Casino and Hotel are parties to a certain agreement
dated June 21, 1993 whereby the Railroad granted Columbia Properties’
predecessor-in-interest the right to construct and maintain improvements in Air
Space, as therein defined and to a Pipeline Crossing Contract dated October 22,
2003, whereby the Railroad granted Columbia Properties’ predecessor-in-interest
a license to maintain, operate, and use certain utilities below the surface (the
“Agreements”).
 
2. Columbia Properties and Nevada are parties to an Agreement of Sale dated
________________ (the “Purchase Agreement”) pursuant to which Columbia
Properties purchased Horizon Casino and Hotel (the “Casino”). The Purchase
Agreement contemplates the assignment and assumption of the Agreements and the
release of Columbia Properties from liability under the Agreements.
 
3. Railroad is willing to accept the assumption and guaranty of the Master
Agreement by __________ and to release __________from liability under the
Agreements.
 
Agreement
 
For $1.00 and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree, effective upon the recording of a
deed conveying the Casino from Columbia Properties to Nevada (the “Effective
Date”) as follows:
 
4. Columbia Properties assigns all of its right, title and interest in and to
the Agreement to Nevada. Nevada and Railroad agree that the payments due under
the Agreements have been paid. Nevada Gold Vicksburg, LLC is liable for the
performance.
 
5. Railroad recognizes Nevada as successor to Horizon Casino and Hotel under the
Agreements intending to effect a novation of Columbia Properties for __________
thereunder.
 
6. Nevada assumes and agrees to perform each and every obligation of
____________ under the Agreements for the Railroad.
 
7. Railroad absolutely and unconditionally releases Columbia Properties from
liability under or with respect to the Agreements.
 

--------------------------------------------------------------------------------


8. To the best of Railroad’s knowledge as of the date of execution hereof:
 

 
(a)
A true and complete copy of each of the Agreements is attached hereto as Exhibit
A; and

 

 
(b)
No dispute is outstanding between the parties under the Agreements.

 
9. The Agreements are amended to reflect the following notice address for Nevada
Gold Vicksburg, LLC:
 
_______________________
_______________________

 
10. The Agreements are amended to reflect the following notice address for the
Railroad:
 
427 West 12 Street
Kansas City, Missouri 64105
Attention: Glen Ebeling
 

11. If the Effective Date does not occur on or before _____________, this
agreement shall not be binding on Railroad. Neither Railroad, nor any person
examining title to the Property, need inquire into the Purchase Agreement, and
each shall be entitled to rely upon the recording of a deed conveying the Casino
from Columbia Properties Vicksburg, LLC to Nevada Gold, LLC conclusively
establish the Effective Date. Nevada agrees to provide Railroad with prompt
written notice of the recording of such deed. This agreement may be recorded in
the Official Records of Warren County, Mississippi only following the Effective
Date. Any recording of this agreement in such Records prior to the Effective
Date shall render this agreement void ab initio at the election of any party
other than the party who caused such recording.
 
[Remainder of page intentionally left blank. Signature page follows.]

 

--------------------------------------------------------------------------------


EXECUTED this _____ day of _________, 2007.
 


RAILROAD:
 
THE KANSAS CITY SOUTHERN RAILWAY COMPANY
 
 
By:_________________________________
Its:_________________________________
NEVADA:
 
NEVADA GOLD VICKSBURG, LLC
 
 
By:_________________________________
Its:_________________________________
   








--------------------------------------------------------------------------------



EXHIBIT EE
Update of Warranties and Representations
 
CERTIFICATE CONCERNING REPRESENTATIONS AND WARRANTIES
 
Reference is made to that certain Agreement of Sale by and among Nevada Gold
Vicksburg, LLC and Columbia Properties Vicksburg, LLC dated ______________(the
“Agreement”). By the execution hereof, the undersigned certifies that all of the
representations and warranties given by it in the Agreement remain true and
accurate as of the date stated in the Agreement, or are modified as noted in
Exhibit A hereto:

 

 
COLUMBIA PROPERTIES VICKSBURG, LLC
         
By:_______________________________________
 
William J. Yung, III, Manager
     
Date:_________, 2007



 

--------------------------------------------------------------------------------



EXHIBIT A
 
There are no changes to the representations and warranties of the undersigned in
the Agreement, except to add thereto the following:
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT FF
Replacement Guaranty
 
REPLACEMENT GUARANTY


As an inducement to the Mayor and Aldermen of the City of Vicksburg, Mississippi
to consent to Assignment of the Amended and Restated Master Agreement of
Purchase and Sale between the City and Columbia Properties Vicksburg, LLC, as
amended (“Agreement”) to Nevada Gold Casinos, Inc. (“NG”), the undersigned
hereby unconditionally guarantees that all of NG’s obligations under the
Agreement, including any amendment thereto whenever made, will be punctually
paid and performed.
Upon default by NG, the undersigned will immediately make each payment and
perform each obligation required of NG under the Agreement, without the City
having to first proceed against NG.
The guarantor hereby irrevocably submits to the exclusive jurisdiction of the
courts of the state of Mississippi in respect to any legal proceedings in
connection with this Guaranty. This Guaranty shall be governed by the laws of
the State of Mississippi.
Should any one or more provisions of this Guaranty be determined to be illegal
or unenforceable, all other provisions shall, to the maximum extent possible,
remain effective.
IN WITNESS WHEREOF, the undersigned has signed this Guaranty as of the date of
the Agreement.


Witness:
Guarantor:
 
Nevada Gold Casinos, Inc.
_____________________________
By:____________________________
 
Its:____________________________
 
Printed Name:____________________

 
.


--------------------------------------------------------------------------------


EXHIBIT GG
Reserved.
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT HH
Transfer of Guest Items
 
CERTIFICATE REGARDING GUEST SAFE DEPOSIT BOXES


The undersigned, as General Manager of Horizon Casino and Hotel certifies to
Nevada Gold Vicksburg, LLC that, on this date, there are no contents in any of
the safe deposit boxes at Horizon Casino and Hotel.


 
_______________________________
Tim Perkins, General Manager
 
_______________________________
Date       





 

--------------------------------------------------------------------------------


EXHIBIT II
Guest’s Baggage Inventory Certification
 
GUESTS’ BAGGAGE
 
INVENTORY CERTIFICATION
 


 
COLUMBIA PROPERTIES VICKSBURG, LLC, a Mississippi limited liability company (the
“Seller”), and NEVADA GOLD VICKSBURG, LLC, a Mississippi limited liability
company (the “Buyer”), hereby certify as follows:
 
1. Seller and Buyer are parties to a certain Agreement of Sale dated as of
________________, 2007 (the “Agreement”) assigned to Buyer, pursuant to which
Seller agreed to sell, convey, transfer and assign to Buyer, all of Seller’s
right, title and interest in the Property. All capitalized terms not defined
herein have the meaning assigned to them in the Agreement.
 
2. Section 5.07 of the Agreement requires Buyer and Seller to make a complete
inventory of (a) all baggage, suitcases, luggage, valises and trunks and other
property of hotel guests checked or left in the care of Seller as of the Closing
Date; and (b) the contents of the baggage storage room as of the Closing Date,
but excluding all luggage or other property of guests retained by Seller as
Security for unpaid accounts receivable (collectively, “Guests’ Baggage”).
 
Attached hereto as Exhibit “A” is a true and complete copy of the inventory of
the Guests’ Baggage required to be completed by Buyer and Seller as of the
Closing Date.
 
Dated this ________ day of _____________, 2007.
 


 
SELLER:
 
COLUMBIA PROPERTIES VICKSBURG, LLC,
a Mississippi limited liability company
 
 
 
By:_______________________________
William J. Yung, III, Manager
BUYER:
 
NEVADA GOLD VICKSBURG, LLC,
a Mississippi limited liability company
 
 
By:____________________________
Name:__________________________
Title:___________________________

 
 
EXHIBIT A
 
INVENTORY OF GUESTS’ BAGGAGE
 

--------------------------------------------------------------------------------



EXHIBIT JJ
Seller’s Affidavit
The undersigned, _________________ being duly sworn according to law, deposes
and says as follows:
 

 
1.
That Affiant is the ___________of _________________, a(n) _______ (the
“Company/Corporation”), and has personal knowledge of the facts that are sworn
to in this affidavit, and is fully authorized and qualified to make this
affidavit.

 

 
2.
That the Company/Corporation is the owner of the real estate known as
________________________. _________, ___________ County, Mississippi as
described in Exhibit "A" attached hereto by virtue of deed recorded in Official
Record Book ____, Page ____ of the __________ County, Ohio Records (the "Real
Estate") and as further described in that certain Chicago Title Insurance
Company Commitment No. 097010-01____ (the "Commitment").




 
3.
There are no unpaid charges for taxes, water and/or sewer services or unpaid
special assessments for items such as improvements for sidewalks, curbs,
gutters, sewers, etc., not shown as existing liens in the public records. No
unpaid real estate taxes or assessments affecting the Property except as shown
in the Commitment.

 

 
4.
That the Articles of Organization/Incorporation are in full force and effect and
no proceedings are pending for its dissolution. All licenses and franchise taxes
due and payable by said Company will have been paid in full.

 

 
5.
That there are no unrecorded tenancies, leases or other occupancies on the Real
Estate and that no other person has possession of or any right to possession, of
the Real Estate or any interest therein, except _____________________.

 

 
6.
That there are no unrecorded easements or claims of easement; no disputes,
discrepancies or encroachments affecting a setback or boundary line; and no
contracts, options or rights to purchase other than in the transaction for which
this affidavit is given.

 

 
7.
That there are no unrecorded judgments, liens, mortgages or other claims against
the Real Estate.

 

   
Sworn to before me and subscribed in my presence this ____ day of ___________,
2007.

 

  ____________________________________  
Notary Public
 
My commission expires:_______________________________

 

--------------------------------------------------------------------------------



EXHIBIT “A”





 
 
 
 

--------------------------------------------------------------------------------

